       Case 3:20-cv-00899-IM        Document 1-1      Filed 06/04/20    Page 1 of 122




Charles Gerstein (pro hac vice application forthcoming)
(DC Bar No. 1033346)
Olevia Boykin (pro hac vice application forthcoming)
(TX Bar No. No. 24105518)
Tara Mikkilineni (pro hac vice application forthcoming)
(DC Bar No. 997284)
Civil Rights Corps
1601 Connecticut Ave
Washington, DC 20006
charlie@civilrightscorps.org
(202) 670-4809

Jesse Merrithew, OSB No. 074564
jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street Suite 415
Portland Oregon 97205
(971) 229-1241



                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



JAYSON ROBERT MEE,                         )       CASE NO.
                                           )
                     Petitioner,           )
                                           )       APPENDIX
                                           )
                                           )
       v.                                  )
                                           )
Sheriff PAT GARRETT,                       )
Washington County Sheriff,                 )
                                           )
                     Respondent.           )
                                           )


                                                                        LEVI MERRITHEW HORST PC
                                                                       610 SW Alder Street, Ste 415
                                                                            Portland, Oregon 97205
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 2 of 122
                                                                        ER-1




                                                             App'x 001
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 3 of 122
                                                                        ER-2




                                                             App'x 002
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 4 of 122
                                                                        ER-3




                                                             App'x 003
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 5 of 122
                                                                        ER-4




                                                             App'x 004
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 6 of 122
                                                                        ER-5




                                                             App'x 005
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 7 of 122
                                                                        ER-6




                                                             App'x 006
              Case 3:20-cv-00899-IM                Document 1-1 Filed 06/04/20              Page 8 of 122
                                                   3/13/2020 10:32 AM
                                                       19CR32388                                                   ER-7


1



2

J

4                          IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                                      FOR THE COUNTY OF WASHINGTON

6        STATE OF OREGON,                                      ) No. 19CR32388
                                                               )
7                                     Plaintiff,
                                                               )
                                                               ) Motion and
                                                                             Memorandum                   for
8                 vs.
                                                               ) Reduction of        Bail
9        JAYSON ROBERT MEE,                          )
                                                     ) Hearing Requested
10                               Defendant.          )
                                                     )
11
                  The defendant, Jayson Robert Mee, through his attorney, Brian Decker, moves for
I2
        an order holding ORS 135.240(5) unconstitutional as applied to the facts of this case and
l3
        releasing him on his own recognizance, on such conditions as the Court finds reasonable,
t4
l5       or on a security amount no greater than he can afford. This motion is based on the points

t6       and authorities set forth below, the attached affidavit, and testimony and evidence to be

t7       provided at the bail hearing.
18

I9
20
         I.   Introduction.

2l
              [Oregon's statute regarding release decisionsJ shall be liberally construed
                                                                                          to
22

23            carry out   the   purpose of relying upon criminal sanctions instead offinancial

24            loss to assure the appearance          ofthe defendant.

25
                  oRS 13s.24s(7).
26



PAGE   I - MOTION AND AFFIDAVIT     FOR PRETRIAL RELEASE


                                              METROPOLITAN PUBLIC DEFENDER

                                                                                                     App'x 007
              400 E. MArN STREET,   SUrTE2l0       HTLLSBORO, OREGON   97123-4166 503-726-7900   FAXs03-726-49s0
           Case 3:20-cv-00899-IM             Document 1-1         Filed 06/04/20     Page 9 of 122
                                                                                                              ER-8


I          As outlined below, the Court must conduct an inquiry as follows:

)     o    First, determine whether Mee is ineligible for bail because the state has shown by
J
           clear and convincing evidence that there is a danger ofphysical injury or sexual
4
           victimization to the victim or members of the public by the defendant while on
5

           release. See ORS 135.240; State v.       Slight,30l Or. App.237 (2019)'
6

7      o   If Mee is eligible for   release, the Court may either release the defendant or set

8          security.

9      o                                          set conditions upon such release, but they must be
           If the Court releases Mee, it may
l0
           the least onerous conditions reasonably likely to ensure the safety of the public and
11
           the victim and his later appearance. See ORS 135.245.
t2
l3     o   If the Court   sets security, the amount must be one that     will reasonably assure Mee's

t4         appearance, but, as explained in section       III below, in no event shall the amount be

15         greater than he can afford (and,      if the Court finds he can afford it, in no event shall it
t6
           be less than $50,000). The Court may also impose conditions on this release, and
t7
           those conditions may take into account dangerousness. But the statutory scheme does
18
           not contemplate afinding of, or concern for, dangerousness factoring into the
t9
20         determination of the appropriate amount of security.

2l     II. The statutory minimum bail amount of $50,000 does not apply in this
22         case because       it is unconstitutionally           excessive.
           Article I, section 14, of the Oregon Constitution provides that "[o]ffences, except
23

24     murder, and treason, shall be bailable by sufficient sureties." Article I, section 16,

25     provides that "[e]xcessive bail shall not be required." The Eighth Amendment to the

26
       United States Constitution contains an identical provision. The Fourteenth Amendment to


PAGE 2 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER

                                                                                               App'x 008
           400 E. MArN STREET, SUITE   210   HTLLSBORO, OREGON   97123-4166 503-726-7900 FAX   503-726-49s0
            Case 3:20-cv-00899-IM              Document 1-1        Filed 06/04/20     Page 10 of 122
                                                                                                               ER-9


I     the United States Constitution may make the Bail Clause applicable to the states. See

2     Schilb v. Kuebel,4O4 U.S. 357 (1971).
a
J
             Despite these constitutional protections, ORS 135.240(5) provides, in pertinent part,
4
      that
5
             (a) Notwithstanding any othgl provision of law, the court shall-set a security
6            ''  amount of not l"ess ihan $SO,OOO for a defendant charged with an offense listed
                 in ORS 137J00 or 137.707 unless the court determines that amount to be
7
                 unconstitutionally excessive, and may not release the defendant on any form of
                 release other than a security release if:
8                     ttr. United States Conititutioq or 149 Olgqon Constitution prohibits the
                 iej'denial
                  '         of release under subsection (4) of this section;
9                (B) ihe court determines that the defendant is eligible for release under
                  '   '
                     subsection (4) of this section; or
l0               (C) The court linds that the offense is not a violent felony'-
             (b) in'addition to the security,amount described in paragraptr (a) of this .
11            ''subsection, the court may impose any supervisory conditions deemed
                 necessary for the protection of the victim and the community...
l2
             The Supreme Court held in State v. Sutherland,32g Or.359 (1999), that former ORS
13

l4     135.240(4)was facially unconstitutional and that ORS 135.240(5) might be

15     unconstitutional as applied in particular cases. The 2007 Legislative Assembly, in

l6     adopting current ORS 135.240(5), acknowledged the rule from Sutherland by first setting
t7
       a   floor of $50,000 on bail for defendants charged with Measure 11 offenses and then
18
                                          o'the
       allowing an exception when                 court determines that amount to be unconstitutionally
T9

       excessive."
20

2l           In this case, the Court should hold that the current $1,250,000 bail is excessive. Even

22     the minimum ORS 135.240(5) bail of $50,000 would be excessive given Mee's lack                      of
23
       means and the probability that conditional release on reduced security would be at least as
24
       effrcacious as the current bail amount to secure Mee's presence at court. Mee currently
25
       has no income and cannot afford bail. ORS 135.245(7) provides that              it is the policy of
26



PAGE 3 . MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                           METROPOLITAN PUBLIC DEFENDER
                                         210
                                                                                                 App'x 009
             400 E. MAIN STREET, SUrTE         HTLLSBORO, OREGON   97123-4166 503-726-7900   FAX503-726-49s0
          Case 3:20-cv-00899-IM              Document 1-1        Filed 06/04/20     Page 11 of 122
                                                                                                         ER-10


I     the State of Oregon, whenever possible, to "rely[] upon criminal sanctions instead of

2     financial loss to assure the appearance of the defendant."
J
      11I.     The current bail amount, or any bail amount Mee cannot affordo
4          is unconstitutional absent a showing of danger by clear and
5
           convincing evidence.
           In addition to the statutory minimum bail amount being constitutionally excessive,
6

7      any amount greater than Mee can afford is unconstitutional unless the state shows by clear

8      and convincing evidence that withholding release is necessary. The Court cannot

9
       circumvent these constitutional and statutory requirements by setting an unattainable bail
10
       amount that is in effect a detention order made without the required findings.
l1
           Article I, section 43, of the Oregon Constitution addresses the denial of pretrial
t2
       release in relation to the rights of victims. It bases release on (1) "reasonable protection           of
13

t4     the victim and the public" and (2) "the likelihood that the criminal defendant          will   appear

15     for trial."
t6
           ORS 135.240 codifies the scheme that section 43 sets forth to determine where release
T7
       may be denied. Cases of murder, aggravated murder, or treason require denial of release
18
       where
               ooproof
                         is evident or the presumption strong" that the person is guilty. Other violent
t9
20     felonies are not eligible for bail if the Court finds (1) probable cause that the defendant

2l     committed the crime and, (2) "[b]y clear and convincing evidence, that there is a danget

22     of physical injury or sexual victimization to the victim or members of the public by the
23
       defendant while on release." ORS I35.240(4)(a). The state bears the burden. See id. at
24
       .2a0@).
25
           To set a security amount beyond a person's means is to effectively order them
26



PAGE 4 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER

                                                                                               App'x 010
           400 E. MArN STREET, SUITE   210   HILLSBORO, OREGON   97123-4166 s03-726-7900 FAX   503-726-49s0
          Case 3:20-cv-00899-IM              Document 1-1         Filed 06/04/20    Page 12 of 122
                                                                                                          ER-11


1      detained. "Bail may not be set at an amount chosen in order to make it impossible, as a

2      practical'matter, for a prisoner to secure his release." Owens v. Duryee,285 Or. 75, 80
J
       (1979).In Collins v. Foster, the Oregon Supreme Court held that permitting release only
4
       on a condition of posting an unattainable bail amount "would allow the court to do
5
       indirectly that which it cannot do directly." 299 Or. 90, 95 (1985). In Gillmore v. Pearce,
6

7      the same court held that "fs]ecurity amounts as a whole (not the ten per cent actually

8      deposited) are supposed to represent the least onerous amount whose possibility of loss

9
       reasonably assures the attendance at trial or the person charged." 30ZOr. 572 (1987)
10
       (cleaned up).
ll
           The United States Supreme Court has been equally clear that the U.S. Constitution
t2
13
       protects against unattainable bail. Equal protection and due process forbid jailing a person

t4     solely because of their inability to pay a fine. See Bearden v. Georgia, 461 U.S. 660,

15     672-73 (1983). A person's liberty, in the pretrial detention context, is a fundamental right
T6
       protected by substantive due process. See United States v. Salgrno,48l U.S. 739,750
l7
       (1e87).
18
           The two substantive constitutional rights at      issue- the right against wealth-based
t9
20     detention and the fundamental right to pretrial liberty-cannot be infringed unless the

2t     government satisfies strict scrutiny. Before requiring a person to make a monetary

22
       payment in exchange for release from detention, the Court must inquire into and make
23
       findings concerning the person's ability to pay. If the person cannot pay the amount
24
       required, such that the condition of release will function as a de facto detention order,
25

26     then the government must demonstrate that pretrial detention is the least restrictive way



PAGE 5 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER

                                                                                               App'x 011
           400 E. MAIN STREET, SUrrE   210   HILLSBORO, OREGON   97123-4166 503-726-7900 FAX   503-726-4950
           Case 3:20-cv-00899-IM             Document 1-1         Filed 06/04/20     Page 13 of 122
                                                                                                          ER-12


       for it to serve a compelling interest. Thus, wealth-based pretrial detention requires the

       state to demonstrate necessity. The state interest in pretrial detention must be

       "compelling." Reno v. Flores,507 U.S. 292,30I-02 (1993). As the Ninth Circuit has put

       it, the state must demonstrate that its "infringement [of pretrial liberty] is narrowly

       tailored to serve a compelling state interest." Lopez-Valenzuelav. Arpaio,770F.3d772,

       780 (9th Cir.2014).

           The deprivation of the fundamental right to bodily liberty requires, at a minimum,

       clear and convincing evidence. See Cruzanv. Dir., Mo. Dep't of Health,497 U-5.261,

       282-83 (1990) (refusing medical treatment); Santoslcy v. Kramer,455 U.S. 745,756

       (1932) (termination of parental rights); Addingtonv. Texas,44l U.S. 418,431-33 (1979)

       (civil commitment). Clear and convincing should apply to both risk of danger and risk of

       flight   because the   individual right at stake is the same: liberty. The American Bar

       Association's Criminal Justice Standards require clear and convincing evidence for both

       questions of risk of flight and dangerousness. Am. Bar Ass'n, Criminal Justice Standards,

       Standard 10-5.8.

           For Mee, who is indigent, a money bail amount of $1,250,000 is a condition that is

       strictly impossible for him to meet. Setting an impossible condition of release is the

       functional equivalent of setting no condition at all, therefore ordering pretrial detention.

       And this Court may not do that without a finding of dangerousness by clear and

       convincing evidence.

       IV.       Conclusion.

            For the foregoing reasons and those set forth in the attached affidavit, the Court



PAGE 6 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER
                                       210
                                                                                                App'x 012
           400 E. MArN STREET, SUITE         HILLSBORO, OREGON   97123-4166 503-726-'1900 FAX   503-726-49s0
               Case 3:20-cv-00899-IM         Document 1-1      Filed 06/04/20     Page 14 of 122
                                                                                                  ER-13


            should grant Mee's motion, hold ORS 135.240(5) unconstitutional as applied to the facts

            of this case, and release Mee on his own recognizance, on such conditions as the Court

            finds reasonable, or on a security amount no greater than he can afford.

                   DATED this 13 day of                                    %?)



                                                         Brian Decker, OSB 165548
                                                         Attorney for Defendant




PAGE   7.   MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                          METROPOLITAN PUBLIC DEFENDER

                                                                                         App'x 013
               400E.MAINSTREET,   SUrTE2l0 HILLSBORO,OREGON 97t23-4r66 503-726-7900 FAX503-726-4950
           Case 3:20-cv-00899-IM             Document 1-1      Filed 06/04/20        Page 15 of 122
                                                                                                        ER-14


                                         CERTIFICATE OF SERVICE


                I certifr that on
                                                      r3           _t
                                                                        ZD    I or   a representative   of

       my offrce served this motion for bail reduction, along with its accompanying

       memorandum and affidavit, on the plaintiff by electronically serving a true copy thereof

       as required by UTCR 21.100.




                                                         METROPOLITAN PUBLIC DEFENDER




PAGE 10 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                         METROPOLITAN PUBLIC DEFENDER

                                                                                             App'x 014
           400 E. MArN STREET, SUITE   210HTLLSBORO, OREGON 9'.1123-4166 503-726-7900 FAX 503-726-4950
          Case 3:20-cv-00899-IM                 Document 1-1 Filed 06/04/20               Page 16 of 122
                                                 3/13/2020 10:32 AM
                                                     19CR32388                                            ER-15




                          IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                    FOR THE COI.]NTY OF WASHINGTON

       STATE OF OREGON,                                     ) No. 19CR32388
                                                            )
                                   Plaintiff,
                                                            )
                                                            )   Affidavit in Support of Motion for
                  vs.
                                                            ) Reduction of         Bail
       JAYSON ROBERT MEE,                                   )
                                                            )
                                   Defendant.               )
                                                            )

       STATE OF OREGON                      )
                                            )   SS

       County of Washington                 )

                  I, BRIAN DECKER, being first duly sworn and under oath, hereby state as

       follows.

         1.   I am the attorney of record for Jayson Robert Mee, having been appointed by this

       Court on May 20,2019.

         2. On May 15, 2019, a grand            jury indicted Mee for two counts of sodomy in the first

       degree, sexual abuse in the first degree, and two counts of using child in display            of

       sexually explicit conduct. Mee has pleaded not guilty and denies the allegations.

         3.   Bail is currently set at an unaffordable $1,250,000.

         4. Mee has no prior convictions or failures to appear whatsoever.

         5. The alleged      victim is Mee's partner's son. Mee is no longer living in the house where

       the alleged victim lives. Mee was out of custody for approximately four months between

       the time of the alleged offense and the time of his arrest, residing in a care facility, and he


PAGE 8 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                            METROPOLITAN PUBLIC DEFENDER

                                                                                                 App'x 015
              400 E. MArN STREET, SUrTE   210   HTLLSBORO, OREGON   97123-4166 503-726-7900 FAX 503-726-49s0
          Case 3:20-cv-00899-IM                        Document 1-1        Filed 06/04/20       Page 17 of 122
                                                                                                                    ER-16


      posed no danger to the alleged victim or the public. Mee suffers from serious neurological

      disorders chamcterized by, among other symptoms, seizures, and he is confined to a

      wheelchair.
                                                                                          jobs,
        6. Mee holds a bachelor's degree. He previously worked in the navy and at various

      but he has been disabled since 2015 and living on social security disability income. Those

      payments have been suspended due to his pretrial incarceration, so he has no income. He

      has no remarkable assets.

         7. Mee has resided        in Oregon for about a decade. Prior to his incarceration, he was

      living at Liberty Pointe nursing home for four months. Before that, he was living with his
      husband, their partner, and the alleged victim.

         8.   I am coordinating with jail and court resources to locate                 a suitable assisted-living

       facility for Mee.

         7. Mee would abide by all of this Court's orders, including any reasonable conditions                           of

       release.

                  DATED this       l/day          of     4oo.*                             2o2o
                                                                               (
                                                                            DECKER, OSB # 165548
                                                                    Attorney for Defendant




                  SUBSCRTBED AND SWORN                        rO this \.1 o"'
                                                                                   "r


                             OFFICIAL STAMP
                        MELTSSA t- Wil-SON
                                                                    Notary     for Oregon
                                                                    My Commission Expires            I    )Q nA
        @               NOTARY PUBLIC-OREGON
                        coMMtsstoN No.958408
                  MY COMMISSION EXPIRES JANUARY   26,2021




PACE 9 - MOTION AND AFFIDAVIT FOR PRETRIAL RELEASE


                                                  METROPOLITAN PUBLIC DEFENDER
                                          210
                                                                                                          App'x 016
              400 E. MAIN STREET, SUrTE                HILLSBORO, OREGON   97123-4166 503-'126-7900 FAX   503-726-49s0
Case 3:20-cv-00899-IM   Document 1-1 Filed 06/04/20   Page 18 of 122
                         3/13/2020 11:18 AM
                             19CR32388                             ER-17




                                                            App'x 017
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 19 of 122
                                                                     ER-18




                                                              App'x 018
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 20 of 122
                                                                     ER-19




                                                              App'x 019
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 21 of 122
                                                                     ER-20




                                                              App'x 020
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 22 of 122
                                                                     ER-21




                                                              App'x 021
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 23 of 122
                                                                     ER-22




                                                              App'x 022
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 24 of 122
                                                                     ER-23




                                                              App'x 023
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 25 of 122
                                                                     ER-24




                                                              App'x 024
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 26 of 122
                                                                     ER-25




                                                              App'x 025
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 27 of 122
                                                                     ER-26




                                                              App'x 026
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 28 of 122
                                                                     ER-27




                                                              App'x 027
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 29 of 122
                                                                     ER-28




                                                              App'x 028
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 30 of 122
                                                                     ER-29




                                                              App'x 029
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 31 of 122
                                                                     ER-30




                                                              App'x 030
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 32 of 122
                                                                     ER-31




                                                              App'x 031
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 33 of 122
                                                                     ER-32




                                                              App'x 032
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 34 of 122
                                                                     ER-33




                                                              App'x 033
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 35 of 122
                                                                     ER-34




                                                              App'x 034
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 36 of 122
                                                                     ER-35




                                                              App'x 035
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 37 of 122
                                                                     ER-36




                                                              App'x 036
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 38 of 122
                                                                     ER-37




                                                              App'x 037
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 39 of 122
                                                                     ER-38




                                                              App'x 038
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 40 of 122
                                                                     ER-39




                                                              App'x 039
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 41 of 122
                                                                     ER-40




                                                              App'x 040
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 42 of 122
                                                                     ER-41




                                                              App'x 041
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 43 of 122
                                                                     ER-42




                                                              App'x 042
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 44 of 122
                                                                     ER-43




                                                              App'x 043
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 45 of 122
                                                                     ER-44




                                                              App'x 044
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 46 of 122
                                                                     ER-45




                                                              App'x 045
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 47 of 122
                                                                     ER-46




                                                              App'x 046
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 48 of 122
                                                                     ER-47




                                                              App'x 047
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 49 of 122
                                                                     ER-48




                                                              App'x 048
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 50 of 122
                                                                     ER-49




                                                              App'x 049
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 51 of 122
                                                                     ER-50




                                                              App'x 050
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 52 of 122
                                                                     ER-51




                                                              App'x 051
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 53 of 122
                                                                     ER-52




                                                              App'x 052
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 54 of 122
                                                                     ER-53




                                                              App'x 053
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 55 of 122
                                                                     ER-54




                                                              App'x 054
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 56 of 122
                                                                     ER-55




                                                              App'x 055
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 57 of 122
                                                                     ER-56




                                                              App'x 056
        Case 3:20-cv-00899-IM           Document 1-1      Filed 06/04/20     Page 58 of 122
                                                                                               ER-57



1

2

3

4                   IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                     FOR THE COUNTY OF WASHINGTON
                                   )
6    STATE OF OREGON,              )   No. 19CR32388

7                   Plaintiff,     )   Declaration Re Bail Reduction
                                   )
8         vs.                      )   Hearing
                                   )
9    JAYSON ROBERT MEE,            )
                                   )
10                  Defendant.

11      I, Brian Decker, declare that

12
     1. On March 18, 2020, the Washington County Circuit Court held a hearing on my
13
        motion to reduce the security amount required for Jayson Mee's release.
14
     2. I argued that the security amount should be reduced to an amount he could afford, and
15
        I explained why that amount was zero, because he has no income and has chronic
16
        neurological conditions that render him unable to work.
17

18   3. I argued that the court should consider the context of the coronavirus pandemic and

19      Mee's particular vulnerability to the disease. I stated reasons the Washington County

20      Jail is at particular risk and the reasons to suspect people in contact with the jail are

21      already contracting the virus.

22
     4. I explained that Mee is HIV positive and that his HIV status and chronic neurological
23
        conditions place him at a high risk for serious illness from the coronavirus according
24
        to CDC guidance. I also explained that he has high medical needs.
25
26




                                                                                      App'x 057
        Case 3:20-cv-00899-IM         Document 1-1       Filed 06/04/20      Page 59 of 122
                                                                                              ER-58



1    5. The state argued that he should not be released and recounted the allegations against

2       Mee but presented no evidence.

3
     6. The father of the alleged victim read a statement opposing release.
4
     7. The court found that Mee is at high risk of serious illness from the coronavirus but
5
        that the jail may be the safest environment for him.
6

7    8. The court lowered the security amount from $1,250,000 to $250,000, which is still

8       unaffordable to Mee, and imposed conditions. One of the conditions, that Mee have

9       preapproved bed space at an assisted living facility, is practically impossible for Mee

10      to meet because he is only eligible to apply for funding for such bed space if he is

11      released.

12
     9. That afternoon, my staff requested the FTR recording of the hearing. Court staff has
13
        since informed me that delivery of the recording will be slower than usual due to
14
        staffing issues during the coronavirus crisis. I have not yet received the recording.
15
        I hereby declare that the above statement is true to the best of my knowledge and
16
     belief and that I understand it is made for use as evidence in court and is subject to
17
     penalty for perjury.
18

19          DATED March 28, 2020

20
                                                   /s/Brian Decker
21                                                 Brian Decker, OSB #165548
22                                                 Attorney for Defendant
23

24

25
26




                                                                                     App'x 058
        Case 3:20-cv-00899-IM         Document 1-1       Filed 06/04/20     Page 60 of 122
                                                                                               ER-59


                                  CERTIFICATE OF SERVICE
1

2
        I hereby certify that on March 28, 2020, I or a representative of my office served the
3
     foregoing declaration on the plaintiff by electronically serving a true copy thereof as
4
     required by UTCR 21.100.
5

6

7                                                     /s/Brian Decker_____________________
8                                                                  Metropolitan Public Defender

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26




                                                                                    App'x 059
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 61 of 122
                                                                     ER-60




                                                              App'x 060
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 62 of 122
                                                                     ER-61




                                                              App'x 061
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 63 of 122
                                                                     ER-62




                                                              App'x 062
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 64 of 122
                                                                     ER-63




                                                              App'x 063
     Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 65 of 122




                    IN THE SUPREME COURT OF THE

                             STATE OF OREGON


STATE OF OREGON,                             No.

                   Plaintiff-Adverse Party, Washington County Circuit Court
                                            No. 19CR32388
v.
                                             PETITION FOR WRIT OF HABEAS
                                             CORPUS, PEREMPTORY WRIT OF
                                             MANDAMUS, OR ALTERNATIVE
JAYSON MEE,                                  WRIT OF MANDAMUS

                       Defendant-Relator.



Jesse Merrithew, OSB No. 074564          charlie@civilrightscorps.org
jesse@lmhlegal.com                       Olevia Boykin
Viktoria Safarian, OSB No. 175487        olevia@civilrightscorps.org
viktoria@lmhlegal.com                    Civil Rights Corps
Levi Merrithew Horst PC                  1601 Connecticut Ave NW, Suite 800
610 SW Alder Street Suite 415            Washington, D.C. 20009
Portland Oregon 97205                    (202) 844-4975
(971) 229-1241
                                         Attorneys for Defendant-Relator
Carl Macpherson, IV, OSB No.
120208                                   Ellen Rosenblum, OSB No. 753239
cmacpherson@mpdlaw.com                   ellen.f.rosenblum@doj.state.or.us
Metropolitan Public Defender Inc         Oregon Department of Justice
630 SW Fifth Avenue Suite 500            1162 State Street NE
Portland Oregon 97204                    Salem Oregon 97301
(503) 295-9100                           (503) 378-6002

Charles Gerstein                         Attorney for Plaintiff-Adverse Party



                                                                Filed March 2020

                                                                     App'x 064
      Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 66 of 122


                                                                                 2

      PETITION FOR WRIT OF HABEAS CORPUS OR MANDAMUS

Relator alleges:

1. Jayson Mee is a 43-year-old man living with a disability who is currently jailed

   at the Washington County Jail because he cannot afford to pay the security

   amount required for his release. The court ordered that a $250,000 security

   amount be set in Mee’s case knowing that Mee could not afford to pay this

   amount. The amount was set without the court finding, after an adversarial

   hearing, that clear and convincing evidence supported the conclusion that pretrial

   detention is necessary to ensure community safety and Mee’s return to court.

2. Mee was arrested on May 19, 2019, for five counts related to sexual abuse of a

   minor. The Circuit Court for Washington County ordered Mee detained by setting

   a security amount of $1,750,000. Mee could not afford to pay this amount for his

   release, nor could he afford to pay the $175,000 that, under Oregon law, he would

   have to deposit to secure his release.

3. By setting an unattainable security amount, the trial court imposed a de facto

   order of detention without the procedural protections, legal standards, and

   substantive findings that must accompany such an order under the Oregon

   Constitution and the Equal Protection and Due Process Clauses of the Fourteenth

   Amendment to the United States Constitution.




                                                                      App'x 065
     Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 67 of 122


                                                                                 3

4. On March 13, 2020, Mee filed a motion and memorandum of law to reduce the

  security amount required for his release. He argued, in part, that under federal

  law, the court had ordered him detained pretrial by setting an unattainable

  security amount, without the required finding of dangerousness by clear and

  convincing evidence, citing among other precedent, United States v. Salerno, 48l

  U.S. 739 (1987). On the same day, Mee filed a supplemental memorandum in

  support of his motion for release, arguing that due to his high medical needs he

  was particularly vulnerable to the health crisis posed by exposure to COVID-19

  at the jail.

5. On March 20, 2020, Mee and his lawyer appeared for a hearing on his motion

  before the Washington County Circuit Court. At this hearing, Mee challenged the

  constitutionality of his pretrial confinement. Mee asserted that his bail should be

  set at zero, because he had no money, no income, chronic neurological conditions

  that render him unable to work, and that he could not afford to pay any monetary

  amount required for his release. He requested to be released to a care facility

  under any release conditions the court found necessary to reasonably ensure

  community safety and court appearance. He argued that ensuring his detention

  through an unattainable financial condition of release violated his rights under

  the U.S. Constitution and Oregon law.




                                                                      App'x 066
      Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 68 of 122


                                                                                 4

6. The state argued that he should not be released and recounted the allegations

   against Mee but presented no evidence.

7. The court reduced the security amount to $250,000. The order reducing the

   security amount is attached to this petition. Because Mee is indigent and cannot

   afford to buy his release by paying $25,000 to go home, he remained jailed on an

   unlawful money-bail confinement order.

8. This petition is timely made because it is being filed less than 30 days after the

   de facto detention order issued against Mee. See State ex rel Redden v. Van

   Hoomissen, 281 Or 647 (1978). Additionally, the state is not prejudiced by the

   court taking up review under the doctrine of laches. State v. Peekema, 328 Or.

   342, 346 (1999).

9. In addition to the fact of his ongoing unlawful incarceration and the risk to his

   health it presents, each passing day brings an increased likelihood that Mee’s

   individual claims—albeit not the legal questions presented in his petition—will

   be rendered moot by the resolution of his underlying case. Absent expedited

   adjudication of his claims, Mee will continue to languish under an unlawful

   detention order and eventually lose the ability to prosecute claims deriving

   therefrom.

10. Because there is no mechanism to directly appeal bail determinations in Oregon,

   Mee could not appeal to the Circuit Court or the Court of Appeals for relief.




                                                                      App'x 067
      Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 69 of 122


                                                                                  5

11. Mee is subject to an unlawful detention order. Because there is no other

   mechanism to appeal, and because issues regarding unlawful pretrial

   confinement necessarily dissipate at trial or upon conviction, there is no plain,

   speedy and adequate remedy at law for the constitutional violations caused by the

   order below. Stack v. Boyle, 342 US 1, 4 (1951) (“[r]elief in this type of case must

   be speedy if it is to be effective”) accord id. at 12 (Jackson, J., concurring)

   (“[U]nless it can be reviewed before sentence, it never can be reviewed at all.”);

   ODonnell v. Harris County, 251 F. Supp. 3d 1052, 1168 (SD Tex 2017) (finding

   irreparable harm where plaintiffs were detained because they could not pay

   money bail).

12. A writ of mandamus or, in the alternative, habeas corpus is the only relief

   available.



                            REQUEST FOR RELIEF

WHEREFORE,

      Petitioner respectfully requests that this Court enter a writ of mandamus or

habeas corpus declaring Mee’s detention unconstitutional and ordering his

immediate release. Alternatively, Petitioner respectfully requests that this Court

enter a writ of mandamus ordering the State to seek and the Circuit Court to conduct

a thorough adversarial hearing that complies with the requirements for preventative




                                                                        App'x 068
      Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 70 of 122


                                                                                 6

detention described by the United States Supreme Court in United States v. Salerno,

48l U.S. 739 (1987), which include making findings by clear and convincing

evidence about whether he poses a flight risk and/or a danger to the community and,

if so, whether conditions of release exist that could reasonably assure Mee’s

presence at trial and the safety of the community.

      Respectfully submitted this 13th day of April, 2020,



                                                     /s/Jesse Merrithew
                                                     Jesse Merrithew
                                                     Viktoria Safarian
                                                     Levi, Merrithew, Horst LLP
                                                     610 SW Alder Street, Suite 415
                                                     Portland, OR 97205

                                                     Carl Macpherson, IV
                                                     Metropolitan Public Defender
                                                     Inc
                                                     630 SW Fifth Avenue
                                                     Suite 500
                                                     Portland Oregon 97204


                                                     Charles Gerstein
                                                     Olevia Boykin
                                                     Civil Rights Corps
                                                     1601 Connecticut Ave. NW
                                                     Suite 800
                                                     Washington, D.C. 20009


                                                     Counsel for Defendant-Relator




                                                                      App'x 069
      Case 3:20-cv-00899-IM      Document 1-1     Filed 06/04/20     Page 71 of 122


                                                                                      7

                           CERTIFICATE OF SERVICE

I hereby certify that I served the foregoing Petition For Writ of Habeas Corpus,
Peremptory Writ of Mandamus, or Alternative Writ of Mandamus; Memorandum
Supporting Petition; and Excerpt of Record on the following persons on this date
by US mail, first-class, postage paid:

Honorable Rebecca Guptill
Washington County Circuit Court
145 NE Second Avenue
Hillsboro, OR 97124

Attorney General of the State of Oregon
Office of the Solicitor General
400 Justice Building
1162 Court Street NE
Salem, OR 97301-4096

Jason Weiner, Deputy District Attorney
Washington County District Attorney’s Office
150 North First Ave #300
Hillsboro, OR 97124

I further certify that I filed it on the Administrator by eFiling.

April 13, 2020.

                                                                   /s/ Jesse Merrithew
                                                    Jesse Merrithew, OSB No. 074564
                                                           Of Attorneys for Relator




                                                                           App'x 070
     Case 3:20-cv-00899-IM   Document 1-1    Filed 06/04/20   Page 72 of 122




                    IN THE SUPREME COURT OF THE
                          STATE OF OREGON


STATE OF OREGON,                           No.

                 Plaintiff-Adverse Party, Washington County Circuit Court
                                          No. 19CR32388

v.                                         MEMORANDUM OF LAW IN
                                           SUPPORT OF PETITION FOR WRIT
JAYSON MEE,                                OF MANDAMUS OR HABEAS
                                           CORPUS
                      Defendant-Relator.
                                           MANDAMUS PROCEEDING




Jesse Merrithew, OSB No. 074564        Olevia Boykin
jesse@lmhlegal.com                     olevia@civilrightscorps.org
Viktoria Safarian, OSB No. 175487      Charles Gerstein
viktoria@lmhlegal.com                  charlie@civilrightscorps.org
Levi Merrithew Horst PC                Civil Rights Corps
610 SW Alder Street Suite 415          1601 Connecticut Ave NW, Suite 800
Portland Oregon 97205                  Washington, D.C. 20009
(971) 229-1241                         (202) 844-4975

Carl Macpherson, IV, OSB No.           Attorneys for Defendant-Relator
120208
cmacpherson@mpdlaw.com                 Ellen Rosenblum, OSB No. 753239
Metropolitan Public Defender Inc       ellen.f.rosenblum@doj.state.or.us
630 SW Fifth Avenue Suite 500          Oregon Department of Justice
Portland Oregon 97204                  1162 State Street NE
(503) 295-9100                         Salem Oregon 97301
                                       (503) 378-6002

                                       Attorney for Plaintiff-Adverse Party


                                                               Filed March 2020

                                                                    App'x 071
    Case 3:20-cv-00899-IM                Document 1-1            Filed 06/04/20          Page 73 of 122


                                                                                                                 i

                                       TABLE OF CONTENTS

INTRODUCTION ................................................................................................ 5

FACTS ................................................................................................................. 5

LEGAL AUTHORITIES AND ARGUMENT .................................................... 8

I. HISTORICAL AND STATUTORY BACKGROUND ............................... 10

II. ARGUMENT ................................................................................................ 18

    A. Relator’s pretrial detention violates Oregon law. ....................................20
    B. Relator has federal constitutional rights against wealth-based detention
    and to pretrial liberty. ....................................................................................23
         1.       Relator has a right against wealth-based detention. ........................23
         2.       Relator has a fundamental constitutional right to pretrial liberty. ..28
    C. The trial court violated relator’s equal protection and due process rights
    when it required an unattainable security amount without making a finding
    that detention is necessary to serve a compelling government interest. .......30
         1.   An unattainable financial condition is equivalent to an
         unconstitutional order of pretrial detention. .............................................30
         2.  Wealth-based pretrial detention requires the government to
         demonstrate necessity. .............................................................................31
    D. Mee did not receive adequate procedural safeguards prior to his pretrial
    detention. .......................................................................................................35
         1.    When requiring financial conditions, the government must conduct
         an inquiry into ability to pay and make on-the-record findings concerning
         ability to pay.............................................................................................37
         2.   The government must provide additional procedural safeguards to
         protect against an erroneous deprivation of relator’s substantive rights. .38
                   a. The government must provide notice, an adversarial hearing, an
                   impartial decisionmaker, and findings on the record.....................39
                   b. The government must prove by clear and convincing evidence
                   that the relator is either a flight risk or a danger to the community.
                      40
         3.       The detention order in this case violates due process. ....................47
III. CONCLUSION ............................................................................................. 48


                                                                                                   App'x 072
    Case 3:20-cv-00899-IM                Document 1-1            Filed 06/04/20          Page 74 of 122


                                                                                                                 ii



                                    TABLE OF AUTHORITIES

Cases
Addington v. Texas, 441 U.S. 418 (1979) ..............................................35, 36, 40
Aime v. Com, 414 Mass 667, 611 NE2d 204 (1993) ..........................................39
Armatta v. Kitzhaber, 327 Or 250, 959 P2d 49 (1998) ........................................6
Bearden v. Georgia, 461 U.S. 600 (1983) ...................................................14, 32
Booth v. Galveston County, 352 F Supp 3d 718 (SD Tex 2019) .......................21
Brangan v. Commonwealth, 477 Mass 691, 80 NE3d 949, 963–65 (2017)22, 24,
  26, 28
Brill v. Gurich, 1998 OK CR 49, 965 P2d 404, 409 (Okla Crim App 1998).....39
Caliste v. Cantrell, 329 F Supp 3d 296 (ED La 2018) .......................................22
Concrete Pipe & Prods. v. Constr. Laborers Pension Tr., 508 U.S. 602, 617
  (1993) ..............................................................................................................35
Cooper v. Burks, 289 Or 449, 615 P2d 314 (1985) ......................................18, 40
Cruzan by Cruzan v. Dir., Missouri Dep’t of Health, 497 U.S. 261 (1990) ......37
Daves v. Dallas County, 341 F Supp 3d 688 (ND Tex 2018) ............................21
Dixon v. St. Louis, No 4:19-cv-0112-AGF, 2019 WL 2437026 (ED Mo June 11,
  2019) ...............................................................................................................21
Foucha v. Louisiana, 504 U.S. 71, 80 (1992) ....................................................14
Fuentes v. Shevin, 407 U.S. 67 (1972) ...............................................................35
Gagnon v. Scarpelli, 411 U.S. 778 (1973) .........................................................34
Gillmore v. Pearce, 302 Or 572, 731 P2d 1039 (1987) .................................9, 18
Holland v. Rosen, 895 F3d 272 (3d Cir 2018) .....................................................6
In re Humphrey, 228 Cal Rptr 3d 513 (Ct App 2018) .....................22, 24, 28, 38
Kleinbart v. United States, 604 A2d 861 (DC 1992) .........................................40
Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454 (1989) ......................................30
Lauder, Inc. v. City of Houston, 751 F Supp 2d 920 (SD Tex 2010) .................30
Lopez-Valenzuela v. Arpaio, 770 F.3d 772 (9th Cir. 2014) (en banc) .........23, 28
Lora v. Shanahan, 804 F3d 601 (2d Cir 2015) ..................................................40
Lynch v. United States, 557 A2d 580 (DC 1989) (en banc) ...............................39
M.L.B. v. S.L.J., 519 US 102, 117 S Ct 555, 136 L Ed 2d 473 (1996) ..............19
McNeil v. Community Probation Services LLC, No 1:18-cv-00033, 2019 WL
  633012 (MD Tenn Feb 14, 2019) ...................................................................21
Mendonza v. Com, 423 Mass 771, 673 NE2d 22 (1996) ...................................39
Morrissey v. Brewer, 408 U.S. 471 (1972) ........................................................34
ODonnell v. Harris County, 892 F3d 147 (5th Cir 2018) ................14, 20, 29, 31
Owens v. Duryee, 285 Or 75, 589 P2d 1115 (1979) ..........................................17
Padilla v. Kentucky, 559 US 356, 130 S Ct 1473, 176 L Ed 2d 284 (2010) ......41


                                                                                                   App'x 073
    Case 3:20-cv-00899-IM                  Document 1-1            Filed 06/04/20           Page 75 of 122


                                                                                                                     iii

Priest v. Pearce, 314 Or 411, 840 P2d 65 (1992) ..............................................10
Reem v. Hennessy, No 17-CV-6628, 2017 WL 6765247 (ND Cal Nov 29, 2017)
  .........................................................................................................................24
Reno v. Flores, 507 US 292, 113 S Ct 1439, 123 L Ed 2d 1 (1993) ..................27
San Antonio Independent School District v. Rodriguez, 411 US 1, 93 S Ct 1278,
  36 L Ed 2d 16 (1973). .....................................................................................20
Santosky v. Kramer, 455 U.S. 745 (1982) ....................................................37, 40
Schultz v. State, 330 F Supp 3d 1344 (ND Ala 2018) ........................................21
Sexson v. Merten, 291 Or 441, 631 P2d 1367 (1981) ....................................9, 18
Shapiro v. Thompson, 394 U.S. 618 (1969) .......................................................28
Simpson v. Miller, 241 Ariz 341, 387 P3d 1270, 1276 (Ariz 2017) ..................27
Singh v. Holder, 638 F.3d 1196 (9th Cir 2011)..................................................40
Stack v. Boyle, 342 US 1, 72 S Ct 1, 96 L Ed 3 (1951) ......................................20
State ex rel Lowrey v. Merryman, 296 Or 254, 674 P2d 1173 (1984) ...........8, 18
State v. Brown, 2014-NMSC-038, 338 P3d 1276 (2014).............................23, 26
State v. Butler, No. 2011-K-0879, 2011 WL 12678268 (La App 4th Cir July 28,
  2011) ...............................................................................................................39
State v. Ingram, 230 NJ 190, 165 A3d 797, 803 (NJ 2017) ...............................39
State v. Sutherland, 329 Or 359, 987 P2d 501 (1999) .................................10, 11
Strickland v. Washington, 466 US 668, 104 S Ct 2052, 80 L Ed 2d 674 (1984)
  .........................................................................................................................41
Swarthout v. Cooke, 562 U.S. 216 (2011) ..........................................................30
Tate v. Short, 401 US 395, 91 S Ct 668, 28 L Ed 2d 130 (1971) ...........19, 20, 29
Turner v. Rogers, 564 U.S. 431 (2011) ........................................................32, 34
United States v. Leathers, 412 F.2d 169 (D.C. Cir. 1969) .................................25
United States v. Mantecon-Zayas, 949 F.2d 548(1st Cir. 1991) ........................25
United States v. Payan, 992 F.2d 1387 (5th Cir. 1993) .....................................32
United States v. Salerno, 481 US 739, 107 S Ct 2095, 95 L Ed 2d 697 (1987)
  ................................................................................................................. passim
United States v. Teague, 953 F2d 1525 (11th Cir 1992) ....................................41
Ward v. Village of Monroeville, 409 US 57, 93 S Ct 80, 34 L Ed 2d 267 (1972)
  .........................................................................................................................35
Washington v. Glucksberg, 521 US 702, 117 S Ct 2258, 138 L Ed 2d 772
  (1997) ..............................................................................................................27
Washington v. Harper, 494 U.S. 210 (1990) .....................................................14
Wheeler v. State, 160 Md App 566, 864 A2d 1058 (2005) ................................39
Williams v. Illinois, 399 US 235, 90 S Ct 2018, 26 L Ed 2d 586 (1970) 8, 19, 20,
  29
Wolff v. McDonnell, 418 U.S. 539 (1974) ..........................................................35
Youngberg v. Romeo, 457 U.S. 307 (1982) ..................................................14, 23
Zablocki v. Redhail, 434 US 374, 98 S Ct 673, 54 L Ed 2d 618 (1978) ............28


                                                                                                       App'x 074
    Case 3:20-cv-00899-IM                 Document 1-1            Filed 06/04/20          Page 76 of 122


                                                                                                                  iv

Zadvydas v. Davis, 533 U.S. 678 (2001) ......................................................23, 24
Statutes
18 USC § 3142 .....................................................................................................8
ORS 135.230–135.295 .........................................................................................8
Other Authorities
Brief Amicus Curiae CATO Institute Supporting Plaintiff-Appellee at 2–12,
  Walker v. City of Calhoun, 682 F App’x 721 (5th Cir 2017) (No. 17-13139),
  2017 WL 5615459 ............................................................................................6
Brief of Conference of Chief Justices as Amicus Curiae at 38, ODonnell v.
  Harris Cnty., No. 17-20333, 2017 WL 3536467 (5th Cir. Aug. 9, 2017) ......41
Brief of Conference of Chief Justices as Amicus Curiae in Support of Neither
  Party, ODonnell, 892 F3d at 147 (No. 17-20333), 2017 WL 3536467 ..........20
Caleb Foote, The Coming Constitutional Crisis in Bail: I, 113 U Pa L Rev 959
  (1965) ................................................................................................................7
U.S. Department of Justice—National Institute for Corrections, Fundamentals
  of Bail: A Resource Guide for Pretrial Practitioners and a Framework for
  American Pretrial Reform (August 2014) ........................................................6
Constitutional Provisions
Or Const, Art I, § 14 .............................................................................................5




                                                                                                    App'x 075
   Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20    Page 77 of 122


                                                                               5

                              INTRODUCTION

      Relator Jayson Mee sits in a Washington County jail cell as a global

pandemic sweeps the country and presents a particularly risk to incarcerated

individuals in jail. He is HIV positive and has chronic neurological disorders,

which places him at high risk of death should he contract coronavirus in jail. He

would like to be released and would be if he could pay $25,000 to secure his

release. Because he cannot afford that amount, he will remain in a jail cell until

his trial. By requiring an amount beyond Mee’s means, the state is achieving

indirectly what Oregon law forbids it to achieve explicitly: pretrial detention

without the substantive findings and procedural safeguards required by Oregon

and federal law. Mee respectfully petitions this Court for a writ of habeas corpus

ordering his release or, in the alternative, for a writ of mandamus directing the

Circuit Court of the State of Oregon for Washington County to conduct a hearing

that complies with Oregon law and the federal constitution.

                                    FACTS

      Jayson Mee is confined to a wheelchair. He is 43-years old. He holds a

bachelor’s degree and previously worked in the navy. ER-16. In 2015, he stopped

working due to his disabilities. Since then, his only income comes from social

security. He has lived in Oregon for over a decade, most recently in the Liberty

Pointe Nursing Home. ER-16. He needs ongoing medical care for his

neurological disorders—Moyamoya and Neurosyphilis—as well as for HIV. The


                                                                    App'x 076
   Case 3:20-cv-00899-IM     Document 1-1   Filed 06/04/20   Page 78 of 122


                                                                              6

neurological disorders also cause seizures. He has never been convicted of a

crime or failed to appear in court. ER-15. He is now in the Washington County

jail.

        Mee was indicted on May 15, 2019, for five counts related to sexual abuse

of a minor. ER-1. The next day, a security amount calculated solely by reference

to the charges against Mee was pre-printed on the indictment filed against him.

ER-1; ER-3. By the terms of the indictment, Mee was ordered to pay

“$1,750,000.00 (or release agreement plus 10 percent of security amount).” ER-

3. A warrant for his arrest issued that same day, on May 16, 2019, and he was

arrested shortly thereafter, on May 17, 2019. On May 16, 2019, the court imposed

$1,750,000 as Mee’s initial security amount. ER-4. Unable to pay the cost of his

release, which was ten percent of $1,750,000, Mee remained in jail.

        On March 13, 2020, Mee filed a motion to reduce the security amount

required for his release. ER-7-16. As a basis for the reduction of his security

amount, Mee asserted that he had no money, no significant assets, and could post

no bond. ER-15; ER-57. He stated that because he is unable to work due to his

disabilities, his sole income comes from social security, which was suspended for

the duration of his pretrial detention. ER-16; ER-57. Prior to his arrest, he had

lived in a care facility for four months without issue, ER-15, and he requested to

be released under any release conditions the court found necessary to reasonably

ensure community safety and court appearance. He argued that ensuring his


                                                                   App'x 077
   Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 79 of 122


                                                                               7

detention through an unattainable financial condition of release violated his rights

under the U.S. Constitution and Oregon law. ER-7-14.

      Mee also requested to be released in light of the COVID-19 pandemic. See

ER-17-55. Mee uses a wheel-chair and is immunocompromised. He argued it is

virtually impossible for the jail to protect him from the virus, and that should he

contract it he is likely to die. ER-18; ER-28; ER-49; ER-55. In particular, Mee

asserted that his medical issues require extensive medical attention, including

multiple trips to the medical ward (and now coronavirus epicenter) each day.

      At his release hearing on March 20, 2020, the state objected to release and

recounted the charges but presented no evidence. ER-58. The alleged victim’s

father read a statement opposing release. Id.

      The Circuit Court for Washington County reduced the security amount

from $1,750,000 to $250,000, an amount still beyond Mee’s means. ER-58. In so

doing, the court found Mee at high risk of serious illness from coronavirus “but

that jail might be the safest environment for him.” ER-58. The court also ordered

additional conditions in case Mee manages to pay the security amount required

for his release. Namely, the court ordered house arrest; that Mee not possess any

weapons or consume alcohol or illegal drugs; and not have any contact with the

alleged victim or minors. ER-56. The court also ordered that, to be released, Mee

must have a verified bed space at an assisted living facility. Id. Even if assisted

living facilities were taking new patients, this condition is impossible for him to


                                                                     App'x 078
   Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 80 of 122


                                                                                8

meet because he cannot apply for funding for such a bed while in jail. ER-58.

Together, these non-financial and financial conditions of release make going

home impossible for Mee.

      The court did not state why alternative, less restrictive release conditions

were not sufficient to meet the State’s interests in reasonably ensuring court

appearance or community safety. Nor did the court address Mee’s arguments that

Oregon law and the U.S. Constitution forbid jailing someone solely because he

cannot make a monetary payment, without findings based on clear and

convincing evidence that release would pose an immitigable risk of either flight

or community safety.

      Unable to buy his freedom for $25,000, Mee remains in jail.

                LEGAL AUTHORITIES AND ARGUMENT

      “In our society,” the U.S. Supreme Court has explained, “liberty is the

norm and detention prior to trial * * * is the carefully limited exception.” United

States v. Salerno, 481 US 739, 755, 107 S Ct 2095, 95 L Ed 2d 697 (1987). In

courts throughout Oregon every day, however, individuals accused of crimes are

routinely ordered released on bail but in fact detained prior to trial solely because

they do not have access to enough cash. Pretrial detention cannot be the “carefully

limited exception” if trial courts accomplish detention of presumptively innocent

people by requiring financial conditions of release that individuals cannot pay




                                                                     App'x 079
   Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 81 of 122


                                                                                9

without making the substantive findings or providing the procedural safeguards

that federal law requires for a constitutional order of detention.

      Mee is incarcerated at the Washington County jail because he cannot pay

$25,000 to buy his release. In ordering him released subject to his payment of

$25,000, the court ensured Mee would be detained because he lacked access to

sufficient cash. And the court arguably knew Mee would remain detained, both

because Mee repeatedly asserted his poverty to the court and because the court

appointed and waived any costs for Mee’s counsel. ER-16; ER-57. This de facto

order of detention violates the United States Constitution, the Oregon

Constitution, and Oregon statutory law.

      The trial court did not make the constitutionally required substantive

finding to detain Mee prior to trial. If the government wants to detain someone

pretrial, it is required to prove that pretrial detention is necessary because no less

restrictive alternatives reasonably exist to serve a compelling government interest

in court appearance or public safety. Moreover, the U.S. and Oregon

Constitutions demand robust procedural safeguards in order to ensure the

accuracy of any substantive finding that pretrial detention is necessary. See infra

Part II(B). The lower court did not comply with those requirements here.

Accordingly, Mee prays for a writ of habeas corpus ordering his release, or a writ

of mandamus requiring the trial court to provide an adversarial hearing that

complies with the requirements for pretrial detention required by the U.S. and


                                                                      App'x 080
   Case 3:20-cv-00899-IM    Document 1-1      Filed 06/04/20    Page 82 of 122


                                                                                 10

Oregon Constitutions. Those requirements include notice of the critical issues at

stake, an opportunity to be heard and to present and confront evidence,

representation by counsel, and findings on the record by clear and convincing

evidence concerning whether Mee is a danger to the community and, if so,

whether less restrictive alternative conditions of release exist that could

reasonably serve those government interests.

           I. HISTORICAL AND STATUTORY BACKGROUND

      The Constitution of the State of Oregon has protected a right to bail for all

people not charged with murder or treason since the founding of the state. See Or

Const, Art I, § 14 (“Offences [sic], except murder, and treason, shall be bailable

by sufficient sureties. Murder or treason, shall not be bailable, when the proof is

evident, or the presumption strong.”). As a matter of history and law, the term

“bail” means, and has always meant, release before trial. See, e.g., Armatta v.

Kitzhaber, 327 Or 250, 280, 959 P2d 49 (1998) (describing Article I, section 14

of the Oregon Constitution as entitling arrestees to “release”).

      Although common in recent years, the sentence “the Defendant is held on

$10,000 bail” is a contradiction: as a historical matter, being “held on bail” was

impossible. U.S. Department of Justice—National Institute for Corrections,

Fundamentals of Bail: A Resource Guide for Pretrial Practitioners and a

Framework      for    American     Pretrial     Reform     13      (August   2014),

https://s3.amazonaws.com/static.nicic.gov/Library/028360.pdf


                                                                      App'x 081
   Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 83 of 122


                                                                               11

[https://perma.cc/WQ6B-HK6Y]. Since well before the Magna Carta, bail has

been understood as a device to free defendants prior to their trial proceedings.

See Brief Amicus Curiae CATO Institute Supporting Plaintiff-Appellee at 2–12,

Walker v. City of Calhoun, 682 F App’x 721 (5th Cir 2017) (No. 17-13139), 2017

WL                       5615459,                    at                    *2–12,

https://object.cato.org/sites/cato.org/files/pubs/pdf/walker-v-city-of-calhoun.pdf

[https://perma.cc/FE3F-54Z6]. “Money bail,” or “security release,” see ORS

135.230(12), is merely one form of conditional release on bail. See generally

Holland v. Rosen, 895 F3d 272, 290 (3d Cir 2018) (discussing history of bail as

“a means of achieving pretrial release from custody conditioned on adequate

assurances”); ODonnell v. Harris County, 251 F Supp 3d 1052, 1068–71 (SD

Tex 2017), aff’d as modified, 892 F3d 147 (5th Cir 2018). Money bail is the

practice of requiring an individual to forfeit money or property if the person does

not appear for trial. Money bail can be either “secured” or “unsecured.” A secured

money-bail condition requires a person to deposit money before the person is

released; an unsecured condition allows the person to be released without

depositing any money in exchange for the promise to pay a designated amount if

the person later fails to appear.

      As the criminal systems in many jurisdictions became flooded with cases

in the second half of the twentieth century, jurisdictions across the country

departed from the original understanding of bail as a mechanism of pretrial


                                                                    App'x 082
   Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 84 of 122


                                                                               12

release. Instead, courts with increasingly crowded dockets routinely jailed people

solely because they were unable to pay money-bail amounts set without the

lengthy and robust proceedings that had been required by law for pretrial

detention, the use of which was carefully limited. This routine use of unaffordable

secured money bail without regard to ability to pay resulted in a “crisis.” See

United States v. Salerno, 481 US 739, 742, 107 S Ct 2095, 95 L Ed 2d 697 (1987)

(describing “a bail crisis in the federal courts”); Caleb Foote, The Coming

Constitutional Crisis in Bail: I, 113 U Pa L Rev 959, 960 (1965). Two distinct

evils of the secured-money-bail system provoked the crisis: It imperiled public

safety by allowing potentially dangerous defendants to be released without any

intentional consideration of their dangerousness, and it worked an “invidious

discrimination” against those presumptively innocent individuals who could not

pay by detaining them in jail cells solely because they were poor. See, e.g.,

Williams v. Illinois, 399 US 235, 242, 90 S Ct 2018, 26 L Ed 2d 586 (1970).

      This national crisis led to the adoption of a new federal bail statute, which

required that “[t]he judicial officer may not impose a financial condition that

results in the pretrial detention of the person.” 18 USC § 3142. The U.S. Supreme

Court upheld that federal statute in Salerno, explaining that an individual’s

interest in pretrial liberty is “fundamental” and reaffirming the longstanding

understanding that “[i]n our society liberty is the norm, and detention prior to

trial or without trial is the carefully limited exception.” Salerno, 481 US at 750,


                                                                    App'x 083
   Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 85 of 122


                                                                              13

755 (upholding statute allowing for pretrial detention in certain “extremely

serious” federal felony offenses after an adversary hearing showing by clear and

convincing evidence that detention is necessary because “no condition of

combination” of alternative conditions of release are sufficient to reasonably

protect the community).

      Oregon responded to this crisis as well. In 1973, seeking a return to the

presumption of release, Oregon “abandoned the concept of ‘bail’” as it had then

come to be understood in practice. State ex rel Lowrey v. Merryman, 296 Or 254,

256 n 2, 674 P2d 1173 (1984). In its place, the legislature adopted a

comprehensive system of pretrial release. See ORS 135.230–135.295. Under this

system, an arrested person is presumed eligible for release on personal

recognizance without any restrictions on her liberty. ORS 135.245(3). Only if the

magistrate finds that “release of the person on personal recognizance is

unwarranted, the magistrate shall impose either conditional release or security

release.” ORS 135.235(4). Conditional release “means a * * * release which

imposes regulations on the activities and associations of the defendant.” ORS

135.230(2). Typical regulations may require defendants to surrender their

passport, restrict their movements to the state or even their home, check in

regularly with the court, or use electronic monitoring to track their whereabouts.

Security release “means a release conditioned on a promise to appear in court at

all appropriate times which is secured by cash, stocks, bonds or real property.”


                                                                   App'x 084
   Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 86 of 122


                                                                               14

ORS 135.230(12). To effect a security release, ten percent of the security-release

amount (but in no event less than $25) must be deposited with the clerk of court.

ORS 135.265(2).

      Under Article I, section 16 of the Oregon Constitution, although “the

likelihood that a particular accused person will commit further crimes if released

is relevant to the decision to release the person on recognizance or conditional

release, * * * this criterion * * * plays no role in setting the amount required for

security release.” Gillmore v. Pearce, 302 Or 572, 577, 731 P2d 1039 (1987)

(citing Sexson v. Merten, 291 Or 441, 448, 631 P2d 1367 (1981)) (emphasis in

original). Instead, “[s]ecurity amounts as a whole (not the ten per cent actually

deposited) * * * are supposed to represent the least onerous amount whose

possibility of loss reasonably assures the attendance at trial of the person

charged,” id. (citation omitted), and the release statutes “shall be liberally

construed to carry out the purpose of relying upon criminal sanctions instead of

financial loss to assure the appearance of the defendant.” ORS 135.245(7).

Security amounts are “not to be set so as to make it impossible, as a practical

matter, for a prisoner to secure release.” Gillmore, 302 Or at 580 (emphasis

added).

      In 1994, Oregon voters adopted “Measure 11.” See State v. Sutherland,

329 Or 359, 362 n 2, 987 P2d 501 (1999). Subsection (4) of Measure 11

“require[d] a trial court to deny release to a defendant accused of [certain


                                                                     App'x 085
   Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 87 of 122


                                                                                15

offenses], unless the court determine[d] by clear and convincing evidence that

the defendant will not commit any new crime while on release.” Id. at 363. This

Court held that Subsection (4) violated the right to bail articulated in Article I,

section 14 of the Oregon Constitution. Id. at 364–65. This was an unsurprising

conclusion given the clear language of Article I, section 14: “[o]ffences [sic],

except murder, and treason, shall be bailable by sufficient sureties.” Subsection

(4), this Court explained, “requires a court to deny release and, it follows, to deny

bail, if the court concludes that the defendant might commit crimes while on

release,” id. (emphasis in original), while “Article I, section 14, grants most

defendants accused of crimes a constitutional right to bail.” Id. (citing Priest v.

Pearce, 314 Or 411, 417, 840 P2d 65 (1992)).

      This Court’s holding that Subsection (4) violated the Oregon Constitution

triggered a backup provision of Measure 11: Subsection (5). That section

provides:


             If the United States Constitution or the Oregon Constitution
      prohibits application of subsection (4) of this section, then
      notwithstanding any other provision of law, the court shall set a
      security amount of not less than $50,000 for a defendant charged
      with an offense listed in ORS 137.700 * * * and may not release the
      defendant on any form of release other than a security release. In
      addition to the security amount, the court may impose any
      supervisory conditions deemed necessary for the protection of the
      victim and the community.




                                                                     App'x 086
    Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 88 of 122


                                                                                16

Id. at 363 (quoting ORS 135.240 (omission in Sutherland)). This Court upheld

Subsection (5) against a facial challenge because “[f]or a statute to be facially

unconstitutional, it must be unconstitutional in all circumstances.” Id. at 365.

Both parties and the Court agreed that there would be some circumstances under

which a $50,000 security was not unconstitutional, namely, where the accused is

“entitled to a hearing or individualized consideration of his or her circumstances

before the trial court imposes and enforces the minimum $50,000 security release

requirement.” Id. at 366. Because Subsection (5) provided no such right to a

hearing, the Court held that the right must exist in Article 1, Section 16 of the

Oregon Constitution. Id. at 366–67. (“We hold that any defendant who wishes to

make an ‘as applied’ challenge to the propriety of imposing the specified security

release amount of $50,000 or higher under ORS 135.240(5) has a constitutional

right to a hearing to address that question.”).1

       In 2008, the voters of Oregon amended the Oregon Constitution, through

Measure 52, to add, among other provisions, Article I, Section 43. Under the


1
  In 1996, the voters of Oregon approved a “crime victims’ rights” Constitutional
amendment that, among other things, “chang[ed] the circumstances in which
certain criminal defendants otherwise would be entitled to release under Article
I, section 14 [of the Oregon Constitution].” Armatta, 327 Or at 252, 280. As
relevant here, that amendment, which was voted on as Measure 40 in the 1996
election, would have mandated the jailing of any arrestee charged with certain
crimes “unless a court determines by clear and convincing evidence that the
person will not commit new criminal offenses while on release[.]” Id. at 280 n
12. This Court invalidated Measure 40 on the grounds that its adoption violated
the separate-vote requirement of the Oregon Constitution. See id. at 252.

                                                                     App'x 087
   Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 89 of 122


                                                                               17

plain terms of this provision, the State may detain a person prior to trial if the

person is charged with a “violent felony” and if the State makes a specific legal

showing by a specific evidentiary standard after a hearing with specific

procedural safeguards. In the eleven years since it was ratified, this Court has

never interpreted the pretrial-detention provisions of Section 43, including what

qualifies as a “violent felony.” Still, unlike the previously invalidated

amendments, Section 43 requires the State to prove by clear and convincing

evidence that the person entitled to release poses a danger to the public, and it

specifically gives defendants the robust procedural rights at a release hearing that

the Due Process Clause requires and that the U.S. Supreme Court upheld in

Salerno.

      The framework for pretrial release in Oregon shows Oregon’s

longstanding commitment to release people, not detain them, prior to trial. Yet

today, trial courts evade these constitutional and statutory requirements, routinely

setting unaffordable securities for people accused of non-violent misdemeanors

and felonies who should be presumed eligible for personal recognizance release.

An unaffordable security amount is the same as an order of detention. As a result,

every night and throughout the state, thousands of presumptively innocent people

like Mee sit in a jail cell because they do not have sufficient cash to buy their

freedom.




                                                                     App'x 088
   Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 90 of 122


                                                                               18

                                II. ARGUMENT

      Mee has two sets of constitutional claims: state and federal. First, under

the Oregon Constitution, the requirements of Article I, sections 16 and 43 allow

for detention only under very narrow circumstances and require all findings in

support of detention to be made by clear and convincing evidence. By routinely

imposing unaffordable security amounts that operate as detention orders issued

without the procedural and substantive safeguards enshrined in the Oregon

constitution, Oregon’s trial courts violate both the letter of the law and the norm

in favor of pretrial release that undergirds Oregon’s system.

      Second, Mee’s detention violates the Equal Protection and Due Process

Clauses of the U.S. Constitution. Mee’s claims have both substantive and

procedural aspects. See, e.g., Washington v. Harper, 494 US 210, 220, 110 S Ct

1028, 108 L Ed 2d 178 (1990) (explaining the interaction between claims that

share substantive and procedural aspects). Substantively, Mee’s claims flow from

two lines of precedent. First, equal protection and due process forbid jailing a

person solely because of her inability to make a payment. ODonnell v. Harris

County, 892 F3d 147, 163 (5th Cir 2018); Bearden v. Georgia, 461 US 660, 665–

68, 103 S Ct 2064, 2070, 76 L Ed 2d 221 (1983); Pugh v. Rainwater, 572 F2d

1053, 1057 (5th Cir 1978); Frazier v. Jordan, 457 F2d 726, 728–29 (5th Cir

1972). Second, due process protects a “fundamental” right to pretrial liberty.

United States v. Salerno, 481 US 739, 749–50, 107 S Ct 2095, 95 L Ed 2d 697


                                                                    App'x 089
   Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 91 of 122


                                                                               19

(1987); see also Foucha v. Louisiana, 504 US 71, 80, 112 S Ct 1780, 118 L Ed

2d 437 (1992) (citing Youngberg v. Romeo, 457 US 307, 316, 102 S Ct 2452, 73

L Ed 2d 28 (1982)) (“Freedom from bodily restraint has always been at the core

of the liberty protected by the Due Process Clause from arbitrary governmental

action.”).

      The government must satisfy the demands of strict scrutiny before a court

can hold up a government scheme that infringes upon the right against

wealth-based detention and the fundamental right to pretrial liberty. Specifically,

the government must demonstrate that wealth-based pretrial detention is

necessary to serve a compelling government interest. Thus, before requiring a

person to make a payment in exchange for release from detention, the

government must first make findings concerning the person’s ability to pay any

amount contemplated. If the person cannot pay the amount, such that the

condition of release will function as a de facto detention order, then the

government must justify the order to pay an unattainable money bail in the same

way that it justifies a transparent order of detention. That is, the government must

prove that the de facto order of detention is narrowly tailored to serve a

compelling government interest.

      The Constitution requires the government to meet strict procedural

safeguards which protect against the erroneous deprivation of defendants’ pretrial

rights, so that the people may have sufficient confidence in the substantive


                                                                     App'x 090
     Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 92 of 122


                                                                                  20

finding that the deprivation of individual liberty it justified. Harper, 494 US at

228. Here, the basic procedures required include notice, an opportunity to be

heard and to present and confront evidence at a hearing with counsel, and findings

on the record by clear and convincing evidence. Those were not provided here.

A.      Relator’s pretrial detention violates Oregon law.

        Oregon law imposes strict conditions on pretrial detention: arrestees must

be charged with a violent felony, a court must find that there is reason to believe

the person committed that violent felony, and the State must prove, at a robust

hearing and by clear and convincing evidence, that releasing the person poses a

serious risk to the community. Requiring an unaffordable security amount—

which, this Court has repeatedly held, is equivalent to ordering a person detained

pretrial—without satisfying those strict conditions violates Oregon law.

        Under Section 43(1)(b) of the Oregon Constitution:


               [P]retrial release of a criminal defendant [shall be] based upon
        the principle of reasonable protection of the victim and the public,
        as well as the likelihood that the criminal defendant will appear for
        trial. Murder, aggravated murder and treason shall not be bailable
        when the proof is evident or the presumption strong that the person
        is guilty. Other violent felonies shall not be bailable when a court
        has determined there is probable cause to believe the criminal
        defendant committed the crime, and the court finds, by clear and
        convincing evidence, that there is danger of physical injury or sexual
        victimization to the victim or members of the public by the criminal
        defendant while on release. * * * Nothing in this section abridges
        any right of the criminal defendant guaranteed by the Constitution
        of the United States, including the rights to be represented by
        counsel, have counsel appointed if indigent, testify, present


                                                                      App'x 091
   Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 93 of 122


                                                                              21

      witnesses, cross-examine witnesses or present information at the
      release hearing.


Section 43 mandates that a person charged with a violent felony may be detained

only when a court has determined there is probable cause to believe the criminal

defendant committed the crime, and the court finds by clear and convincing

evidence that there is danger of physical injury or sexual victimization to the

victim or members of the public by the criminal defendant while on release.

      Oregon legislators passed ORS 135.240 to make the substantive and

procedural requirements for detention consistent with Article I, section 43 of the

Oregon Constitution and the requirements of the US Constitution discussed

below. ORS 135.240 reiterates the substantive standard in Art. I, Sec. 43, and

mandates a release hearing if requested by the defendant within five days of the

request. ORS 135.240(4)(b). At the hearing, the court is required to conduct an

inquiry into whether there is probable cause that the defendant committed the

crime charged and whether there is clear and convincing evidence that there is a

danger of physical injury or sexual victimization to the victim or members of the

public if the defendant is released. ORS 135.240(4)(d). The state bears the burden

of producing evidence at the release hearing. ORS 135.240(4)(c).

      In the eleven years since it was ratified, this Court has never interpreted

the pretrial-detention provisions of Section 43, including what qualifies as a

“violent felony,” though the constitutional and statutory provisions described


                                                                   App'x 092
   Case 3:20-cv-00899-IM      Document 1-1      Filed 06/04/20   Page 94 of 122


                                                                                   22

above plainly mandate both substantive findings before a defendant may be

detained and rigorous procedures to ensure the accuracy of those findings.

Section 43 amended section 14 of the Oregon Constitution only by expanding the

number of offenses for which pretrial detention was permissible and setting strict

conditions for when that may occur. Section 43 did not amend the portion of

section 16 that prohibits excessive bail. This Court’s jurisprudence on security

amounts, which explicitly requires that the amounts be set to allow the person to

obtain release, remains good law. In Owens v. Duryee, 285 Or 75, 80, 589 P2d

1115 (1979), this Court stated it plainly: “[b]ail may not be set at an amount

chosen in order to make it impossible, as a practical matter, for a prisoner to

secure his release.” It reiterated the same in Gillmore v. Pearce: “This court has

stated on many occasions that the total amount of security to be posted must be

no more than is necessary to reasonably assure the attendance of the person

charged at trial. It is not to be set so as to make it impossible, as a practical matter,

for a prisoner to secure release.” 302 Or 572, 580, 731 P2d 1039 (1987); see also

Cooper v. Burks, 289 Or 449, 615 P2d 314 (1985); State ex rel Lowrey v.

Merryman, 296 Or 254, 674 P2d 1173 (1984); Sexson v. Merten, 291 Or 441, 631

P2d 1367 (1981).

       The trial court’s order here, which set the security amount at an

unattainable level for relator, violated section 43 by imposing a de facto detention

order without the requisite procedural and substantive safeguards. By setting


                                                                         App'x 093
     Case 3:20-cv-00899-IM   Document 1-1    Filed 06/04/20   Page 95 of 122


                                                                               23

unaffordable financial conditions, Oregon trial courts detain defendants every

day without according them the proper procedural protections and without

making the requisite finding (let alone by clear and convincing evidence) that the

person charged poses a danger of physical injury or sexual victimization to any

member of the public. The Oregon Constitution provides robust substantive and

procedural safeguards that must be met before detaining a person pretrial. It does

not allow the court to disregard all of them by relying on the fiction that they are

releasing an individual for whom the condition of release—an unaffordable

money bond—is impossible to meet.

B.      Relator has federal constitutional rights against wealth-based detention
        and to pretrial liberty.

        1.    Relator has a right against wealth-based detention.

        The U.S. Supreme Court recognized the right against wealth-based

detention decades ago, holding in Tate v. Short that a person may not be

“subjected to imprisonment solely because of his indigency.” 401 US 395, 397–

98, 91 S Ct 668, 28 L Ed 2d 130 (1971). This principle led the Court to strike

down state and local practices that created wealth-based imprisonment in Tate,

Williams v. Illinois, 399 US 235, 90 S Ct 2018, 26 L Ed 2d 586 (1970), and

Bearden, 461 US at 660. In Bearden, the Court reiterated the core principle

behind the right, namely the “impermissibility of imprisoning a defendant solely

because of his lack of financial resources.” Id. at 661. The right against wealth-



                                                                     App'x 094
   Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 96 of 122


                                                                               24

based detention is unusual because it “reflect[s] both equal protection and due

process concerns.” M.L.B. v. S.L.J., 519 US 102, 120, 117 S Ct 555, 136 L Ed 2d

473 (1996). Hence, when the U.S. Supreme Court held that indigence status is

not a suspect class for equal-protection purposes, it expressly exempted the

Williams-Tate-Bearden line of cases because they involved an “absolute

deprivation” of liberty to a “class * * * composed only of persons who were

totally unable to pay the demanded sum.” San Antonio Independent School

District v. Rodriguez, 411 US 1, 20–22, 93 S Ct 1278, 36 L Ed 2d 16 (1973).

      Though Williams, Tate, and Bearden involved penal fines (fines imposed

on those already convicted), courts have extended those cases’ holdings to the

pretrial context. The en banc Fifth Circuit did so, for example, in Pugh, 572 F2d

at 1053. The Pugh court recognized that the core holding of Williams, Tate, and

Bearden—that post-conviction imprisonment “solely because of indigent status

is invidious discrimination and not constitutionally permissible”—has even

“broader effects and constitutional implications” with pretrial arrestees, that is,

individuals “accused but not convicted of crime.” Id. at 1056. That conclusion

accords with the U.S. Supreme Court’s explanation that pretrial release “serves

to prevent the infliction of punishment prior to conviction. Unless this right to




                                                                    App'x 095
    Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 97 of 122


                                                                               25

bail before trial is preserved, the presumption of innocence * * * would lose its

meaning.” Stack v. Boyle, 342 US 1, 4, 72 S Ct 1, 96 L Ed 3 (1951).2

       The Fifth Circuit recently reaffirmed its holding in Pugh when it found the

bail-setting practices in Houston (Harris County), Texas unconstitutional.

ODonnell 892 F3d at 163 (striking down the use of secured money bail set

without regard to ability to pay because it invidiously discriminates against the

poor). Federal district courts throughout the country have recently reached the

same conclusion. See, e.g., Dixon v. St. Louis, No 4:19-cv-0112-AGF, 2019 WL

2437026 at *13–14 (ED Mo June 11, 2019) (enjoining city of St. Louis from

jailing arrestees without making findings about arrestees’ ability to pay before

setting bail); McNeil v. Community Probation Services LLC, No 1:18-cv-00033,

2019 WL 633012, at *15–16 (MD Tenn Feb 14, 2019) (granting class-wide

preliminary injunction against setting secured bail on misdemeanor probation

violation warrants absent judicial findings on the record about the arrestee’s

ability to pay, the unsuitability of alternatives to secured bail, and whether pre-

revocation detention is necessary to meet a compelling governmental interest);


2
  The Conference of Chief Justices, consisting of the highest judicial officer of
each state, the District of Columbia, and each US territory and commonwealth,
recently affirmed this principle. See Brief of Conference of Chief Justices as
Amicus Curiae in Support of Neither Party at 38, ODonnell, 892 F3d at 147 (No.
17-20333), 2017 WL 3536467, at *27 (quoting Dodds v. Richardson, 614 F3d
1185, 1192 (10th Cir 2010)) (“[T]he right of an accused to freedom pending trial
is inherent in the concept of a liberty interest protected by the due process clause
of the Fourteenth Amendment.”).

                                                                     App'x 096
   Case 3:20-cv-00899-IM      Document 1-1     Filed 06/04/20   Page 98 of 122


                                                                                 26

Booth v. Galveston County, 352 F Supp 3d 718, 737–38 (SD Tex 2019) (holding

that Plaintiffs’ stated claim that detaining arrestees before trial solely due to their

inability to pay bail violated Equal Protection and Due Process clauses); Daves

v. Dallas County, 341 F Supp 3d 688, 694–96 (ND Tex 2018) (holding that

Plaintiffs had shown likelihood of success on the merits that Dallas County

violated Equal Protection of arrestees through “mechanical application of [ ]

bond schedules”); Schultz v. State, 330 F Supp 3d 1344, 1358 (ND Ala 2018)

(holding that “at a minimum, a judge must state on the record why the court

determined that setting secured money bond above a defendant’s financial means

was necessary to secure the defendant’s appearance at trial or protect the

community”); Caliste v. Cantrell, 329 F Supp 3d 296, 311 (ED La 2018) (holding

that “an informed inquiry into the ability to pay and findings on the record

regarding that ability prior to detention based on failure to pay” is constitutionally

required).

      State courts have followed suit. On April 9, 2020, the Supreme Court of

the State of Nevada agreed that “[b]ail in an amount greater than necessary to

ensure the defendant’s appearance and the safety of the community is

unconstitutional” and that “when bail is set in an amount that results in continued

detention, it functions as a detention order, and accordingly is subject to the same

due process requirements applicable to a deprivation of liberty.” Valdez-Jimenez

v. The Eighth Judicial District of Nevada, __ P3d __, No 76417, 136 Nev Adv


                                                                       App'x 097
   Case 3:20-cv-00899-IM      Document 1-1   Filed 06/04/20   Page 99 of 122


                                                                               27

Op                      20,                       available                         at

http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=46658 (Nov April

9, 2020). The Court then imposed a procedural scheme explicitly modeled from

Salerno.

      In In re Humphrey, the California Court of Appeal held that “a court which

has not followed the procedures and made the findings required for an order of

detention must, in setting money bail, consider the defendant’s ability to pay and

refrain from setting an amount so beyond the defendant’s means as to result in

detention.” 228 Cal Rptr 3d 513, 535 (Ct App 2018) (review pending). The court

also held that “[i]f the court concludes that an amount of bail the defendant is

unable to pay is required to ensure his or her future court appearances, it may

impose that amount only upon a determination by clear and convincing evidence

that no less restrictive alternative will satisfy that purpose.” Id. The

Massachusetts Supreme Judicial Court has held that where it appears an

arrestee’s inability to pay money bail will result in pretrial detention, the bail-

setting order must include factual findings about the defendant’s resources, and

reasons why the risk of flight is so great that no alternative, less restrictive

condition will suffice to ensure court appearance. Brangan v. Commonwealth,

477 Mass 691, 706–07, 80 NE3d 949, 963–65 (2017). And the New Mexico

Supreme Court stated definitively that “[n]either the New Mexico Constitution

nor our rules of criminal procedure permit a judge to set high bail for the purpose


                                                                    App'x 098
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 100 of 122


                                                                               28

of preventing a defendant’s pretrial release * * *. If a defendant should be

detained pending trial under the New Mexico Constitution, then that defendant

should not be permitted any bail at all. Otherwise the defendant is entitled to

release on bail, and excessive bail cannot be required.” State v. Brown, 2014-

NMSC-038, ¶ 1, 338 P3d 1276, 1292 (2014).

      2.     Relator has a fundamental constitutional right to pretrial liberty.

      A second, independent constitutional right is also implicated by the pretrial

detention of a presumptively innocent person due to her inability to make a

monetary payment: the right to pretrial liberty. In Salerno, the U.S. Supreme

Court addressed the liberty interests of pretrial arrestees detained without bail

under the federal Bail Reform Act (BRA). 481 US at 749–50. Finding that the

pretrial liberty interest of an accused is “fundamental,” the Court acknowledged

that as a “‘general rule’ of substantive due process, the government may not

detain a person prior to a judgment of guilt.” Id. at 749. Courts have repeatedly

affirmed this principle. See Foucha, 504 US at 80 (“Freedom from bodily

restraint has always been at the core of the liberty protected by the Due Process

Clause from arbitrary governmental action.”) (citing Youngberg, 457 US at 316);

Zadvydas v. Davis, 533 US 678, 690–91, 121 S Ct 2491, 150 L Ed 2d 653 (2001)

(same); Lopez-Valenzuela v. Arpaio, 770 F3d 772, 780 (9th Cir 2014) (en banc)

(applying strict scrutiny to Arizona pretrial detention law because it infringed on

the “fundamental” right to pretrial liberty); Schultz, 330 F Supp 3d at 1358


                                                                    App'x 099
  Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 101 of 122


                                                                                29

(holding that “[c]riminal defendants have a constitutional right to pretrial liberty”

and “[a]bsent extenuating circumstances like flight risks or dangers to the

community, the State may not incarcerate a defendant pretrial”); Caliste, 329 F

Supp 3d at 310, 313 (“Plaintiffs have been deprived of their fundamental right to

pretrial liberty”; the “deprivation of liberty requires a heightened standard”);

Buffin v. City & Cty of San Francisco, No. 15-CV-04959-YGR, 2018 WL

424362, at *6 (ND Cal Jan 16, 2018) (holding that pretrial detention due to

inability to pay “implicates plaintiffs’ fundamental right to liberty”); Reem v.

Hennessy, No 17-CV-6628, 2017 WL 6765247, at *1 (ND Cal Nov 29, 2017)

(“The due process clauses of the Fifth and Fourteenth Amendments bar pretrial

detention unless detention is necessary to serve a compelling government

interest.”); Humphrey, 228 Cal Rptr 3d at 545 (recognizing the “fundamental

constitutional right to pretrial liberty”); Brangan, 80 NE3d at 961 (holding that

the right to pretrial liberty is “fundamental”).

        In sum, Mee’s detention pretrial on an unaffordable bond implicates two

fundamental interests—the right against wealth-based detention, and the right to

pretrial liberty—and the concomitant constitutional protections associated with

each.




                                                                     App'x 100
  Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 102 of 122


                                                                                30

           C. The trial court violated relator’s equal protection and due process
              rights when it required an unattainable security amount without
              making a finding that detention is necessary to serve a compelling
              government interest.

      Requiring a security amount that a person cannot meet is the equivalent of

requiring detention. As courts around the country have overwhelmingly held, the

U.S. Constitution requires a finding of necessity prior to an order of pretrial

detention and rigorous procedural safeguards to ensure the accuracy of that

finding. See infra Part II.C.2. Mee is subject to an unattainable financial condition

of release that functions as a detention order without the substantive findings and

procedural safeguards required by the Equal Protection and Due Process Clauses

to justify an order of detention.

      1.      An unattainable financial condition is equivalent to an
              unconstitutional order of pretrial detention.

      Courts around the country have squarely held that an order requiring a

person to pay an unattainable amount of money to secure release is an order of

pretrial detention. United States v. Mantecon-Zayas, 949 F2d 548, 550 (1st Cir

1991) (“[O]nce a court finds itself in this situation—insisting on terms in a

“release” order that will cause the defendant to be detained pending trial—it must

satisfy the procedural requirements for a valid detention order * * *.”); United

States v. Leathers, 412 F2d 169, 171 (DC Cir 1969) (“[T]he setting of bond

unreachable because of its amount would be tantamount to setting no conditions

at all.”); ODonnell, 251 F Supp 3d at 1131, 1156, 1161 (holding that secured


                                                                     App'x 101
  Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 103 of 122


                                                                                31

money bail set in an amount that an arrestee cannot afford is constitutionally

equivalent to an order of detention); Brangan, 80 NE3d at 963 (unattainable

money bail “is the functional equivalent of an order for pretrial detention, and the

judge’s decision must be evaluated in light of the same due process requirements

applicable to such a deprivation of liberty.”); Brown, 338 P3d at 1292

(“Intentionally setting bail so high as to be unattainable is simply a less honest

method of unlawfully denying bail altogether.”).

      For Mee, who is indigent, a money bail amount of $250,000 is equivalent

to the money bail amount of $250,000,000: these conditions are strictly

impossible from him to meet. As Mee explained to the trial court, he has no

income—because his social security payments are suspended while he is

detained—no assets, and no ability to pay any security amount. Setting an

impossible condition of release is the functional equivalent of setting no

condition at all and, therefore, ordering pretrial detention. In other words, a court

that imposes an impossible-to-meet condition, as here, has imposed a detention

order that must comport with the due process requirements articulated by Salerno

and discussed below.

      2.     Wealth-based pretrial detention requires the government to
             demonstrate necessity.

      Because a person’s “interest in liberty” is “fundamental,” the Supreme

Court has held that it is a “‘general rule’ of substantive due process that the



                                                                     App'x 102
  Case 3:20-cv-00899-IM     Document 1-1     Filed 06/04/20   Page 104 of 122


                                                                                32

government may not detain a person prior to a judgment of guilt in a criminal

trial.” Salerno, 481 US at 749–51. Like other constitutional rights, however, the

right to pretrial liberty is not absolute: the government may deprive a person of

her right to pretrial liberty if the government’s interest is sufficiently compelling

and the deprivation is narrowly tailored to serve that interest—meaning that

pretrial detention is necessary because alternatives are inadequate. Id. at 749, 751

(describing the government interest in preventing serious pretrial crime as

“compelling” and the statute as “careful[ly] delineat[ing] * * * the circumstances

under which detention will be permitted”); Reno v. Flores, 507 US 292, 113 S Ct

1439, 123 L Ed 2d 1, 301–02 (1993) (describing Salerno as a case that “forbids

the government to infringe certain ‘fundamental’ liberty interests at all, no matter

what process is provided, unless the infringement is narrowly tailored to serve a

compelling state interest.”) (emphasis in original); see also Washington v.

Glucksberg, 521 US 702, 721, 117 S Ct 2258, 138 L Ed 2d 772 (1997) (same).

      Thus, every court to consider the question has held that the government

must demonstrate that its “infringement [of pretrial liberty] is narrowly tailored

to serve a compelling state interest.” Lopez-Valenzuela, 770 F3d at 780 (quoting

Flores, 507 US at 302); see also Simpson v. Miller, 241 Ariz 341, 347, 387 P3d

1270, 1276 (Ariz 2017), cert denied sub nom Arizona v. Martinez, 138 S Ct 146,

199 L Ed 2d 37 (2017) (“[I]t is clear from Salerno and other decisions that the

constitutionality of a pretrial detention scheme turns on whether particular


                                                                     App'x 103
    Case 3:20-cv-00899-IM   Document 1-1     Filed 06/04/20   Page 105 of 122


                                                                                33

procedures satisfy substantive due process standards.”); ODonnell, 251 F Supp

3d at 1156–57 (holding that government action infringing pretrial liberty must be

the least restrictive means necessary to serve court appearance and community

safety); Humphrey, 19 Cal App 5th at 1028, 1037 (holding that a person may be

detained only if “no less restrictive alternative will satisfy” the government’s

interests because pretrial detention is permissible “only to the degree necessary

to serve a compelling governmental interest”); Reem, 2017 WL 6765247, at *1

(“The due process clauses of the Fifth and Fourteenth Amendments bar pretrial

detention unless detention is necessary to serve a compelling government

interest.”); Brangan, 80 NE3d at 962 (holding that pretrial detention is

permissible if “such detention is demonstrably necessary” to meet a compelling

interest).3

       Independently, government action that infringes the right against wealth-

based detention must likewise satisfy strict scrutiny. In Frazier, the Fifth Circuit

held that strict scrutiny was the appropriate constitutional standard when it

invalidated a practice requiring an indigent person to either pay a fine or be jailed




3
 Any deprivation of that liberty interest must withstand heightened constitutional
scrutiny, which requires that the deprivation be narrowly tailored to advance a
compelling government interest. See, e.g., Zablocki v. Redhail, 434 US 374, 388,
98 S Ct 673, 54 L Ed 2d 618 (1978) (noting that when the government’s action
infringes a fundamental right, “it cannot be upheld unless it is supported by
sufficiently important state interests and is closely tailored to effectuate only
those interests”).

                                                                     App'x 104
  Case 3:20-cv-00899-IM       Document 1-1    Filed 06/04/20   Page 106 of 122


                                                                                 34

after conviction because the alternative jail term was not “necessary to promote

a compelling governmental interest.” 457 F2d at 728–30 (internal quotation

marks omitted). Frazier explained that there were “far less onerous alternatives”

that would satisfy the “state’s interest in collecting its fine revenue.” Id. at 728-

30. Bearden, while not labeling the level of scrutiny that it applied to wealth-

based post-conviction detention, similarly required “careful inquiry” into the

state’s asserted interests and “the existence of alternative means for effectuating”

those interests. 461 US at 666–67 (quoting Williams, 399 US at 260 (Harlan, J.,

concurring); see also Pugh, 572 F2d at 1057 (explaining that the same principles

apply prior to trial and that the Constitution requires “meaningful consideration

of * * * alternatives” to “incarceration of those who cannot” pay a financial

condition of release, and a finding that secured money bail “is necessary to

reasonably assure defendant’s presence at trial.”) (emphasis added). Accordingly,

if the government’s interest in “appearance at trial could reasonably be assured

by * * * alternate [conditions] of release, pretrial confinement for inability to post

money bail” is unconstitutional. Id. at 1058; see also Buffin, 2018 WL 424362,

at *8 (holding that “an examination of the Bearden-Tate-Williams line of cases

persuades the court that strict scrutiny applies to plaintiffs’ Due Process and

Equal Protection claims.”).

      Therefore, pursuant to either the Bearden-Frazier-Rainwater wealth-based

detention cases or the fundamental right to pretrial liberty articulated in Salerno,


                                                                      App'x 105
    Case 3:20-cv-00899-IM   Document 1-1    Filed 06/04/20   Page 107 of 122


                                                                               35

an unattainable financial condition of release triggers strict scrutiny.4 Applying

strict scrutiny as required by both lines of precedent, the detention at issue here

is unconstitutional unless the government demonstrates that less-restrictive

alternatives are inadequate and incapacitation is therefore necessary to serve a

compelling government interest in court appearance or community safety.

          D. Mee did not receive adequate procedural safeguards prior to his
             pretrial detention.

       Procedural-due-process analysis “proceeds in two steps: We first ask

whether there exists a liberty or property interest of which a person has been

deprived, and if so we ask whether the procedures followed by the State were

constitutionally sufficient.” Swarthout v. Cooke, 562 US 216, 219, 131 S Ct 859,

178 L Ed 2d 732 (2011) (citing Ky. Dep’t of Corr. v. Thompson, 490 US 454,

460, 109 S Ct 1904, 104 L Ed 2d 506 (1989)). Here, Mee has been deprived of



4
  The Fifth Circuit has held that “heightened” scrutiny applies to policies
infringing the right against wealth-based detention. ODonnell, 892 F3d at 161.
Strict scrutiny and intermediate scrutiny are both forms of “heightened” scrutiny.
ODonnell, 251 F Supp 3d at 1138 (citing Lauder, Inc. v. City of Houston, 751 F
Supp 2d 920, 933 (SD Tex 2010), aff’d, 670 F3d 664 (5th Cir 2012)). Both
require the government to show that its policy is narrowly tailored to a
compelling interest. Id. Under strict scrutiny, the policy must be necessary to
achieve that interest. Id. Under intermediate scrutiny, the policy is constitutional
only if it “promotes a substantial government interest that would be achieved less
effectively absent the regulation.” Id. (quoting Lauder, 751 F Supp 2d at 933).
       This court need not resolve which form of heightened scrutiny applies if it
finds that the practices do not comport with intermediate scrutiny, or if it
concludes that the Government’s policies infringe relator’s fundamental right to
pretrial liberty, because strict scrutiny unquestionably applies when a
fundamental right is at issue.

                                                                     App'x 106
    Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 108 of 122


                                                                                 36

two substantive liberty interests: the right against wealth-based detention and the

“fundamental” “interest in [pretrial] liberty.” Salerno, 481 US at 750.5 These

rights were deprived when the trial court imposed an unaffordable security-

release amount, which operated as a de facto detention order. The second step of

the procedural-due-process analysis—determining the procedures required for a

valid pretrial detention order—proceeds under the Mathews v. Eldridge three-

part balancing test, pursuant to which a court must consider, for each procedure:

(1) “the private interest” at issue, (2) “the risk of an erroneous deprivation” absent

the additional safeguard, and (3) the state’s interest in not providing it. 424 US

319, 335, 96 S Ct 893, 47 L Ed 2d 18 (1976).

       As explained below, the balancing of the Mathews factors here establishes

that, at a hearing to determine whether a person will be detained prior to trial, the

government must provide notice of the critical issues; an inquiry into ability to

pay if a financial condition is contemplated; an adversarial hearing at which the

arrestee is represented by counsel and has an opportunity to be heard, to present

evidence, and to confront evidence offered by the government; an impartial

decision-maker; meaningful consideration of less restrictive alternatives to

pretrial detention; and, if the decision-maker issues a transparent or de facto order

of detention, findings on the record by clear and convincing evidence that


5
  As the Fifth Circuit noted, the Relators also had a state-created liberty interest
in bail by “sufficient sureties.” ODonnell, 892 F3d at 158.

                                                                      App'x 107
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 109 of 122


                                                                               37

detention is necessary to serve a compelling government interest, and a statement

of reasons explaining the decision.

      1.     When requiring financial conditions, the government must conduct
             an inquiry into ability to pay and make on-the-record findings
             concerning ability to pay.

      As a threshold matter, when the government contemplates requiring a

secured financial condition of pretrial release, it must provide procedures

adequate to determine whether the monetary condition will operate as a detention

order. The U.S. Supreme Court has held that, if the government seeks to condition

physical liberty on a payment, due process requires notice that financial

information will be collected and of the nature and significance of the financial

information; an inquiry into the person’s ability to pay; and findings on the record

as to whether the person has the ability to pay. See Turner v. Rogers, 564 US 431,

447–48, 131 S Ct 2507, 180 L Ed 2d 452 (2011) (applying the Mathews test and

holding that, before the state may jail a person for not paying child support, the

government must provide notice that ability to pay is a “critical issue,” an

opportunity to be heard, and “an express finding by the court that the defendant

has the ability to pay”); Bearden, 461 US at 672–73 (holding that, before the state

can revoke probation for nonpayment, it must inquire into whether the

nonpayment was willful). See also United States v. Payan, 992 F2d 1387, 1396

(5th Cir 1993) (the “court must inquire into the reasons” the person did not pay

and determine whether she willfully refused to pay); ODonnell, 251 F Supp 3d


                                                                     App'x 108
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 110 of 122


                                                                               38

at 1144–45 (concluding that Harris County’s automatic use of secured money

bail, without an inquiry into ability to pay, presents an intolerably high risk of

erroneous deprivation of a fundamental right, and that Defendants failed to

demonstrate an interest in not providing these procedural safeguards); id. at 1161

(requiring an inquiry into ability to pay and notice to arrestees about the

significance of the financial information they are asked to provide). If, after

notice and inquiry into ability to pay, the government determines that the person

cannot pay the contemplated financial condition, then further procedures are

required before the government may detain the person.

      2.     The government must provide additional procedural safeguards to
             protect against an erroneous deprivation of relator’s substantive
             rights.

      The substantive rights to pretrial liberty and against wealth-based detention

also require rigorous process to ensure the accuracy of any finding that preventive

pretrial detention is necessary and to ensure that detention of the presumptively

innocent remains the “carefully limited exception.” Salerno, 481 US at 755.

      In Salerno, the Court upheld the procedural protections required by the

Bail Reform Act and emphasized that an order of detention under the Act may be

issued only after the provision of robust procedural safeguards, including: a “full-

blown adversary hearing,” “findings of fact” by “clear and convincing evidence,”

and a “statement of reasons for a decision to detain.” Id. at 750, 752. Balancing

the individual and government interests at stake, the Mathews test makes clear as


                                                                     App'x 109
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 111 of 122


                                                                               39

explained below, that due process requires safeguards similar to the provisions

of the federal statute that the Supreme Court emphasized when it upheld that law.

                   a.     The government must provide notice, an adversarial
                          hearing, an impartial decisionmaker, and findings on
                          the record.

      The procedures due process requires prior to the deprivation of any liberty

interest are well established. Most of them apply even in the post-conviction

context, where a person’s liberty interest is less than that of Mee, who is

presumptively innocent. In Gagnon v. Scarpelli, 411 US 778, 786, 93 S Ct 1756,

36 L Ed 2d 656 (1973), the Court explained what due process requires at a

probation revocation hearing for a person whose liberty interest has been

diminished by a criminal conviction: (a) “notice” of the critical issues to be

decided at the hearing; (b) “disclosure” of the evidence presented by the

government at the hearing; (c) an “opportunity to be heard in person and to

present witnesses and documentary evidence”; (d) “the right to confront and

cross-examine adverse witnesses (unless the hearing officer specifically finds

good cause for not allowing confrontation)”; (e) a “neutral and detached”

factfinder; and (f) findings and reasons on the record of “the evidence relied on.”

See also Morrissey v. Brewer, 408 US 471, 489, 92 S Ct 2593, 33 L Ed 2d 484

(1972) (holding that “the minimum requirements of due process” require the

same six procedural protections in the context of parole revocation of a convicted

and sentenced person); Turner, 564 US at 447 (requiring “notice to the defendant


                                                                    App'x 110
  Case 3:20-cv-00899-IM     Document 1-1       Filed 06/04/20   Page 112 of 122


                                                                                  40

that his ‘ability to pay’ is a critical issue,” the opportunity to be heard, and

findings on the record); see also, e.g., Fuentes v. Shevin, 407 US 67, 80, 92 S Ct

1983, 32 L Ed 2d 556 (1972) (“Parties whose rights are to be affected are entitled

to be heard.”); Concrete Pipe & Prods of Cal, Inc v. Constr Laborers Pension Tr

for S Cal, 508 US 602, 617, 113 S Ct 2264, 124 L Ed 2d 539 (1993) (“[D]ue

process requires a ‘neutral and detached judge in the first instance.’”) (quoting

Ward v. Village of Monroeville, 409 US 57, 61–62, 93 S Ct 80, 34 L Ed 2d 267

(1972)); Wolff v. McDonnell, 418 US 539, 564–65, 94 S Ct 2963, 41 L Ed 2d 935

(1974) (requiring a statement of reasons for revocation of good-time credits).

Because a bail hearing implicates the fundamental right to bodily liberty prior to

trial, each of these safeguards is required.

                    b.     The government must prove by clear and convincing
                           evidence that the relator is either a flight risk or a
                           danger to the community.

      When the government seeks to infringe the fundamental right to bodily

liberty prior to or absent a criminal conviction, the government also bears a

heightened evidentiary burden. As the Supreme Court explained in Addington v.

Texas, 441 US 418, 432–33, 94 S Ct 1804, 60 L Ed 2d 323 (1979), the deprivation

of the fundamental right to bodily liberty requires a heightened standard of proof

beyond a mere preponderance to ensure the accuracy of the decision. Since

Addington, the Supreme Court has never permitted application of a standard




                                                                      App'x 111
  Case 3:20-cv-00899-IM    Document 1-1    Filed 06/04/20   Page 113 of 122


                                                                              41

lower than “clear and convincing” evidence in any context in which bodily liberty

is at stake.

       In Addington, the Supreme Court held that, under the Due Process Clause,

the standard of proof required before a person can be confined in state custody

for mental illness based on the possibility of future dangerousness must be “equal

to or greater than” the “clear and convincing” evidentiary standard. Id. at 433.

Applying the Mathews balancing test, the Court first articulated the government’s

interest: “to protect the community from the dangerous tendencies of some who

are mentally ill.” Id. at 426. However, the Court explained, “[s]ince the

preponderance standard creates the risk of increasing the number of individuals

erroneously committed, it is at least unclear to what extent, if any, the state’s

interests are furthered by using a preponderance standard in such commitment

proceedings.” Id. The Court then balanced the important private interests and

concluded that “the individual’s interest in the outcome of a civil commitment

proceeding is of such weight and gravity that due process requires the state to

justify confinement by proof more substantial than a mere preponderance of the

evidence.” Id. at 427. In determining what the appropriate due process standard

was above a mere preponderance, the Court explained that the “clear and

convincing” standard enables the government to achieve its interest when it has

a convincing basis but rigorously protects the fundamental individual rights at

stake. Id.


                                                                   App'x 112
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 114 of 122


                                                                               42

      The Court has reached the same conclusion in every other context in which

a person’s bodily liberty is at stake. See Santosky v. Kramer, 455 US 745, 756,

102 S Ct 1388, 71 L Ed 2d 599 (1982) (“This Court has mandated an intermediate

standard of proof—‘clear and convincing evidence’—when the individual

interests at stake in a state proceeding are both ‘particularly important’ and ‘more

substantial than mere loss of money.”); Cruzan by Cruzan v. Dir, Missouri Dep’t

of Health, 497 US 261, 282–83, 110 S Ct 2841, 111 L Ed 2d 224 (1990)

(explaining that the Court has required the clear and convincing evidence

standard in deportation proceedings, denaturalization proceedings, civil

commitment proceedings, proceedings for the termination of parental rights, in

cases involving allegations of civil fraud, and in a variety of other kinds of civil

cases implicating important interests).

      In another seminal case on the evidentiary standard required for

deprivation of bodily liberty, the Court struck down, on due process grounds,

Louisiana’s statutory scheme for perpetuating the confinement of those acquitted

on the basis of insanity in criminal trials. Foucha, 504 US at 82–83. The Court

held that although “[t]he State may [ ] confine a mentally ill person if it shows by

clear and convincing evidence that the individual is mentally ill and dangerous[;]

[h]ere, the State has not carried that burden.” Id. at 80 (quotation and citation

omitted). In reaching this holding, Foucha relied on Salerno, 481 US at 749,

explaining that the Court had upheld the federal statute’s preventive detention


                                                                     App'x 113
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 115 of 122


                                                                               43

mechanism in part because it required findings of dangerousness by the

longstanding “clear and convincing” standard. Foucha concluded with a

reminder about the doctrinal importance of the “clear and convincing” standard:

“freedom from physical restraint being a fundamental right,” administrative

detention must remain the “carefully limited exception[ ]” in our society. Id. at

83, 86.

      Lower courts, interpreting Salerno, have consistently required clear and

convincing evidence to justify detaining a person prior to trial. Lopez-Valenzuela

stuck down the Arizona pretrial detention statute in part because the Arizona law,

unlike the federal Bail Reform Act, did not require the government to prove by

clear and convincing evidence that an individual arrestee’s detention was

necessary. 770 F3d at 784–85. As the Ninth Circuit explained, one of the features

that Salerno explicitly relied on was that the Act required the government “to

prove by ‘clear and convincing evidence’ that the individual presented ‘a

demonstrable danger to the community’ and that ‘no conditions of release c[ould]

reasonably assure the safety of the community.’” Id. at 785. Most recently, in

Humphrey, the California Court of Appeal held under the federal Constitution

that “[i]f [a] court concludes that an amount of bail the defendant is unable to pay

is required to ensure his or her future court appearances, it may impose that

amount only upon a determination by clear and convincing evidence that no less




                                                                     App'x 114
    Case 3:20-cv-00899-IM   Document 1-1     Filed 06/04/20   Page 116 of 122


                                                                                44

restrictive alternative will satisfy that purpose.” 228 Cal Rptr 3d at 535.6 See also

Dixon, 2019 WL 2437026, at *16 (requiring, as part of preliminary injunction

against jail commissioner defendant, that financial conditions of release be

imposed only upon finding by clear and convincing evidence that no alternative

conditions would reasonably assure the arrestee’s future court appearance or the

safety of others); Caliste, 329 F Supp 3d at 313 (holding that clear and convincing

evidentiary standard applies to risk of flight determination, due to “vital

importance of the individual’s interest in pretrial liberty recognized by the

Supreme Court.”).

       The intermediate standard of “clear and convincing” evidence should

apply regardless of whether the government seeks to detain a person pretrial

based on a purported risk of danger to the community or a purported risk of flight

because the private right at stake is the same. And the Supreme Court has already




6
  Numerous other state courts have held this standard to apply. See, e.g., State v.
Ingram, 230 NJ 190, 202, 204–05, 165 A3d 797, 803, 805 (NJ 2017); State v.
Butler, No. 2011-K-0879, 2011 WL 12678268 (La App 4th Cir July 28, 2011),
writ not considered, 75 So 3d 442 (La 2011); Wheeler v. State, 160 Md App 566,
578–80, 864 A2d 1058, 1065 (2005); Brill v. Gurich, 1998 OK CR 49, ¶ 5, 965
P2d 404, 409 (Okla Crim App 1998) as corrected (Sept 23, 1998); Lynch v.
United States, 557 A2d 580, 581 (DC 1989) (en banc). Compare Aime v. Com,
414 Mass 667, 678–83, 611 NE2d 204, 212–14 (1993) (striking down preventive
detention statute because it did not require the “clear and convincing” burden of
proof), with Mendonza v. Com, 423 Mass 771, 782–83, 673 NE2d 22, 30–31
(1996) (upholding successor statute and holding that “clear and convincing”
evidence standard is required for pretrial detention decisions based on a
prediction of future dangerousness).

                                                                     App'x 115
    Case 3:20-cv-00899-IM   Document 1-1    Filed 06/04/20   Page 117 of 122


                                                                               45

held in Santosky, Addington, and Foucha that the government must meet a

heightened level of proof before it can infringe upon fundamental private

interests, because those interests are “particularly important” and “more

substantial than mere loss of money.” Santosky, 455 US at 756 (quoting

Addington, 441 US at 424). There is no compelling reason that “the degree of

confidence our society thinks [it] should have in the correctness of factual

conclusions,” id. at 755 (quoting Addison, 441 US at 423), should be lower when

the question is whether a person poses a risk of flight than when the question is

whether the person poses a danger to other people in the community.7

       Only one court appears to have addressed in depth whether the standard of

proof the government must satisfy to detain someone due to a concern about

flight risk is the same as the standard when the concern is community safety. In

Kleinbart v. United States, 604 A2d 861, 868 (DC 1992), the DC Court of

Appeals held that the “clear and convincing” evidence standard should apply to

determinations about whether to order pretrial detention based on flight risk. The


7
 Analogous case law from the immigration context, where the liberty interest is
considered more constrained than in the pretrial context, supports this conclusion.
See Singh v. Holder, 638 F.3d 1196, 1203, 1204 (9th Cir 2011) (requiring clear
and convincing evidence regardless of whether the government seeks detention
based on flight or dangerousness because “due process places a heightened
burden of proof [when] the individual interests at stake * * * are both particularly
important and more substantial than mere loss of money.”) (quoting Cooper v.
Oklahoma, 517 US 348, 363, 116 S Ct 1373, 134 L Ed 2d 498 (1996); Lora v.
Shanahan, 804 F3d 601, 616 (2d Cir 2015) (same), vacated and remanded on
other grounds, 138 S Ct 1260 (2018).

                                                                     App'x 116
    Case 3:20-cv-00899-IM    Document 1-1     Filed 06/04/20   Page 118 of 122


                                                                                 46

court explained that “[a] defendant’s liberty interest is no less—and thus requires

no less protection—when the risk of his or her flight, rather than danger, is the

basis for justifying detention without right to bail.” Id. at 870. The court therefore

held: “[a]lthough the federal Bail Reform Act could be construed—purely as a

matter of statutory construction—to require only a preponderance standard in risk

of flight cases * * * we believe that Salerno’s emphasis on the clear and

convincing evidence standard to sustain the constitutionality of that statute as

applied to danger necessarily carries over, as a requirement of due process, to risk

of flight cases.” Id. This analysis has been adopted by the American Bar

Association’s Criminal Justice Standards.8

       Thus, in order for Mee to be validly detained, the circuit court needed to

have found, upon clear and convincing evidence, that he posed a danger to the

community or was a flight risk. The court did not. Instead of holding an

adversarial hearing and requiring the state to meet its burden by presenting


8
  ABA Standard 10-5.8 explains that the “clear and convincing” standard applies
to decisions relating to dangerousness and risk of flight. Courts have long looked
to the Standards for guidance when answering constitutional questions about the
appropriate balance between individual rights and public safety in the field of
criminal justice. See, e.g., Padilla v. Kentucky, 559 US 356, 367, 130 S Ct 1473,
176 L Ed 2d 284 (2010); Strickland v. Washington, 466 US 668, 688–89, 104 S
Ct 2052, 80 L Ed 2d 674 (1984); United States v. Teague, 953 F2d 1525, 1533 n
10 (11th Cir 1992). Similarly, the Conference of Chief Justices has emphasized
the safeguards upheld in Salerno and argued that misdemeanor arrestees detained
due to inability to pay money bail are entitled to the same procedural safeguards
afforded to arrestees who are detained pursuant to transparent orders of detention.
See Brief of Conference of Chief Justices, supra note 5, at 38.

                                                                      App'x 117
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 119 of 122


                                                                               47

evidence, the court entered an order of detention without the procedural and

substantive protections due process requires.

      3.     The detention order in this case violates due process.

      As explained above, the Due Process Clause imposes substantive and

procedural requirements on pretrial detention. In Mee’s case, the lower court did

not make constitutionally adequate findings on the record about his

dangerousness or risk of flight; nor did the court inquire into less restrictive

alternatives that would achieve the government’s interests. Instead, the court

ordered Mee released but required him to pay for his release. Because Mee

happens to be unable to pay, he has remained in detention even though no court

has made the requisite showing pursuant to the requisite standards.

      Here, there is no question the court did not make the requisite findings by

clear and convincing evidence. Indeed, it made none. Despite Mee’s assertions

that he had no money, the court made no inquiry or finding on that basis. Even

though the Court ordered Mee released under home arrest, it provided no basis

for why payment of $25,000 was a necessary condition of that release. And the

court did not find or provide any basis as to why less-restrictive alternatives to

detention were insufficient to satisfy the government’s interests in court

appearance and community safety. Instead, based on a request from the alleged

victim’s father and the nature of the charges, the court entered a de facto order of




                                                                      App'x 118
  Case 3:20-cv-00899-IM      Document 1-1     Filed 06/04/20   Page 120 of 122


                                                                                 48

detention without the procedural and substantive requirements Oregon law and

the Constitution requires.

      If this Court issues the writ requested by Mee, the State will have the

opportunity to seek an order of detention Mee at a constitutionally adequate

hearing. But as this case stands, Mee’s detention does not comply with the

procedural requirements of the Due Process Clause. The court had no

constitutionally sufficient basis on which to detain Mee and, therefore, a writ of

habeas corpus should issue ordering his release unless the State seeks a thorough

adversarial hearing that complies with the requirements for preventive detention

described by the United States Supreme Court, which include making findings

by clear and convincing evidence about whether he is a danger to the community

and risk of flight, and, if so, whether conditions of release exist that could

reasonably assure Mee’s presence at trial and the safety of the community.

                                III. CONCLUSION

      Jayson Mee is sleeping in a jail cell tonight because he does not have

enough money to buy his freedom. That jail cell is a hotbed for the spread of

COVID-19, and Mee has HIV. He therefore faces—in addition to the irreparable

harm of his unconstitutional detention—a high risk of death each passing day he

spends in jail. If the state believes he must stay in jail, there are lawful procedures

available to secure his detention. Setting a security amount at a level that he




                                                                       App'x 119
  Case 3:20-cv-00899-IM     Document 1-1    Filed 06/04/20   Page 121 of 122


                                                                               49

cannot afford is not one of them. Therefore, Mee asks this Court to either release

him, or order the trial court to follow those lawful procedures.



Dated: April 13, 2020

                                /s/Jesse Merrithew
                                Jesse Merrithew
                                Viktoria Safarian
                                Levi Merrithew Horst PC
                                610 SW Alder Street, Suite 415
                                Portland, OR 97205

                                Carl Macpherson, IV
                                Metropolitan Public Defender Inc
                                630 SW Fifth Avenue, Suite 500
                                Portland Oregon 97204

                                Charles Gerstein
                                Olevia Boykin
                                Civil Rights Corps
                                910 17th St. NW, Suite 200
                                Washington, D.C. 20006

                                Counsel for Defendant-Relator




                                                                   App'x 120
Case 3:20-cv-00899-IM   Document 1-1   Filed 06/04/20   Page 122 of 122




                                                              App'x 121
